



Exhibit 10.1
EXECUTION VERSION


THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED CREDIT
FACILITY AGREEMENT


THIS THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED
CREDIT FACILITY AGREEMENT (the "Amendment"), dated as of January 22, 2019
("Third Amendment Effective Date"), is among LENNOX INTERNATIONAL INC., a
Delaware corporation (the "Borrower"), the Lenders party hereto, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent (the "Administrative Agent").
RECITALS:


The Borrower, the Administrative Agent, and the lenders listed on the signature
pages thereto have entered into that certain Sixth Amended and Restated Credit
Facility Agreement dated as of August 30, 2016 (as amended by the First
Amendment to Sixth Amended and Restated Credit Facility Agreement dated as of
October 20, 2017 and the Second Amendment to Sixth Amended and Restated Credit
Facility Agreement dated as of March 6, 2018, and as the same may have been or
may hereafter be amended or otherwise modified, the "Agreement"). The Borrower,
the Administrative Agent and JPMorgan Chase Bank N.A., as a Lender, Issuing
Bank, and the Swingline Lender now desire to amend the Agreement as herein set
forth.
In accordance with the terms and conditions of Section 2.19 of the Agreement,
the Borrower has requested an increase of the Revolving Commitment in an amount
equal to $350,000,000. Concurrently with such increase, the amount of available
Incremental Commitments shall be reduced by a corresponding amount.
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:
ARTICLE 1.

Definitions
Section 1.1.    Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.
ARTICLE 2.    

Amendment
Section 2.1.    Agreement. The Agreement is, effective on the Third Amendment
Effective Date, hereby amended and restated in its entirety to read as set forth
in the attached Annex I. The Schedules and Exhibits to the Agreement remain
unmodified except to the extent amended, modified or added below.
Section 2.2.    Schedule 2.01(A). Schedule 2.01(A) of the Agreement is,
effective on the Third Amendment Effective Date, hereby amended and restated in
its entirety to read as set forth in the attached Schedule 2.01(A).
ARTICLE 3.    

Conditions Precedent


THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED CREDIT
FACILITY AGREEMENT, Page 1

--------------------------------------------------------------------------------





Section 3.1.    Conditions. The effectiveness of Article 2 of this Amendment is
subject to the satisfaction of the following conditions precedent:
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Amendment signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or other electronic transmission of a signed signature page
of this Amendment) that such party has signed a counterpart of this Amendment;
(b)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel;
(c)    The Administrative Agent shall have received a favorable written opinion
of counsel for the Loan Parties (addressed to the Administrative Agent and the
Lenders and dated the Third Amendment Effective Date) in substantially the same
form delivered to the Administrative Agent and the Lenders on the Effective
Date, and covering such other matters relating to the Loan Parties, the Loan
Documents or the Transactions as the Required Lenders shall reasonably request.
The Loan Parties hereby request such counsel to deliver such opinions;
(d)    The Administrative Agent shall have received all documentation and other
information regarding the Borrower and each Subsidiary Guarantor requested in
connection with applicable "know your customer" and anti-money laundering rules
and regulations, including the USA Patriot Act, to the extent requested in
writing of the Borrower;
(e)    The Administrative Agent shall have received a certification (with
reasonably detailed supporting calculations) that the Borrower is in pro forma
compliance with the financial covenants set forth in Article VII of the
Agreement based on the financial statements most recently delivered pursuant to
Section 5.01 of the Agreement (i) after giving effect to such Incremental
Commitment (assuming that the entire Revolving Commitment Increase is fully
funded on the Third Amendment Effective Date), (ii) after giving effect to any
permanent repayment of Indebtedness and (iii) giving pro-forma effect to the
consummation of any acquisition with the proceeds of any borrowing under any
such Incremental Commitment in connection therewith;
(f)    The Administrative Agent shall have received such additional
documentation and information as the Administrative Agent or its legal counsel
may request;
(g)    The representations and warranties of each Loan Party set forth herein
and in all other Loan Documents shall be true and correct in all material
respects or, in the case of such representations and warranties which are
subject to a materiality or Material Adverse Effect qualifier, such
representations and warranties shall be true and correct in all respects, in
each case on and as of the date hereof, except to the extent such
representations and warranties specifically relate to any earlier date in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date, or, in the case of such
representations and warranties which are subject to a materiality or Material
Adverse Effect qualifier, such representations and warranties shall be true and
correct in all respects as of such earlier date;


THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED CREDIT
FACILITY AGREEMENT, Page 2

--------------------------------------------------------------------------------







(h)    No Default shall exist;
(i)    The Administrative Agent shall have received all fees and other amounts
due and payable pursuant to this Amendment, the Agreement or any other Loan
Document on or prior to the date hereof, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder, under the Agreement or under any
other Loan Document; and
(j)    All proceedings taken in connection with the transactions contemplated by
this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to the Administrative Agent and its legal counsel.
ARTICLE 4.    

Ratifications, Representations and Warranties
Section 4.1.    Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. The Borrower, the Administrative Agent, and the Lenders party hereto
agree that the Agreement as amended hereby and the other Loan Documents shall
continue to be a legal, valid and binding obligation of the Borrower or such
Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. For all matters arising prior to the Third Amendment Effective Date
(including, without limitation, the accrual and payment of interest and fees and
compliance with financial covenants), the terms of the Agreement (as unmodified
by this Amendment) shall control and are hereby ratified and confirmed.
Section 4.2.    Representations and Warranties. The Borrower hereby represents
and warrants to the Administrative Agent and the Lenders as follows: (a) after
giving effect to this Amendment, no Default has occurred and is continuing;
(b) after giving effect to this Amendment, the representations and warranties
set forth in the Loan Documents are true and correct in all material respects
or, in the case of such representations and warranties which are subject to a
materiality or Material Adverse Effect qualifier, such representations and
warranties shall be true and correct in all respects, in each case on and as of
the date hereof, except to the extent such representations and warranties
specifically relate to any earlier date in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date, or, in the case of such representations and warranties which are
subject to a materiality or Material Adverse Effect qualifier, such
representations and warranties shall be true and correct in all respects as of
such earlier date; (c) the execution, delivery and performance of this Amendment
has been duly authorized by all necessary action on the part of the Borrower and
each other Loan Party and does not and will not: (1) require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority or any other Person, except such as have been obtained or
made and are in full force and effect; (2) violate any applicable law or
regulation or the charter, bylaws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority;
(3) violate or result in a default under any material indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
assets (including the documentation governing the Senior Unsecured Notes), or
give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries; (4) result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries; (d) the
articles of incorporation, bylaws,


THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED CREDIT
FACILITY AGREEMENT, Page 3

--------------------------------------------------------------------------------







partnership agreement, certificate of limited partnership, membership agreement,
articles of organization or other applicable governing document of the Borrower
and each other Loan Party and the resolutions of each Borrower and each other
Loan Party attached as exhibits to any previously delivered Certificate of
Secretary or Assistant Secretary have not been modified or rescinded and remain
in full force and effect; and (e) this Amendment constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
ARTICLE 5.    

Miscellaneous
Section 5.1.    Survival of Representations and Warranties. All covenants,
agreements, representations and warranties made by the Loan Parties in this
Amendment and the other Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Amendment, the
Agreement or any other Loan Document shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of
this Amendment and the other Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder or thereunder, and shall continue in full force and effect
until the Loan Obligations have been Fully Satisfied. The provisions of
Sections 2.14, 2.15, 2.16 and 10.03 and Article IX of the Agreement shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Amendment, the Agreement or any provision hereof or thereof.
Section 5.2.    Reference to Agreement. Each of the Loan Documents, including
the Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement as amended hereby.
Section 5.3.    Expenses of Lender. As provided in the Agreement, the Borrower
agrees to pay on demand all costs and expenses incurred by the Administrative
Agent or any Lender in connection with the preparation, negotiation, and
execution of this Amendment and the other Loan Documents executed pursuant
hereto, including without limitation, the costs and fees of the Administrative
Agent's legal counsel.
Section 5.4.    Severability. Any provision of this Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 5.5.    Applicable Law. This Amendment and all other Loan Documents
executed pursuant hereto shall be governed by and construed in accordance with
the applicable law pertaining in the State of New York, other than those
conflict of law provisions that would defer to the substantive laws of another
jurisdiction. This governing law election has been made by the parties in
reliance (at least in


THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED CREDIT
FACILITY AGREEMENT, Page 4

--------------------------------------------------------------------------------





part) on Section 5–1401 of the General Obligations Law of the State of New York,
as amended (as and to the extent applicable), and other applicable law.
Section 5.6.    Successors and Assigns. The provisions of this Amendment are
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted under the Agreement (including any Affiliate of
any Issuing Bank that issues any Letter of Credit, any Affiliate of a Lender who
is owed any of the Obligations and any Indemnitee), except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Section 5.7.    Counterparts. This Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment. The words
"execution," "signed," "signature," "delivery," and words of like import in or
relating to any document to be signed in connection with this Amendment and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
Section 5.8.    Effect of Waiver. No consent or waiver, express or implied, by
the Administrative Agent or any Lender to or for any breach of or deviation from
any covenant, condition or duty by the Borrower or any other Loan Party shall be
deemed a consent or waiver to or of any other breach of the same or any other
covenant, condition or duty.
Section 5.9.    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
Section 5.10.    ENTIRE AGREEMENT. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS
AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER ORAL OR WRITTEN,
RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
HERETO.
Section 5.11.    Loan Document. This Amendment is a Loan Document and is subject
to the terms of the Agreement.
[Signatures on Following Page.]




THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED CREDIT
FACILITY AGREEMENT, Page 5

--------------------------------------------------------------------------------






Executed as of the date first written above.
LENNOX INTERNATIONAL INC., as the Borrower


By:    /s/ Rick Pelini______________________
Rick Pelini, Vice President and Treasurer


THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED CREDIT
FACILITY AGREEMENT, Signature Page

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N. A.
individually as a Lender, an Issuing Bank, Swingline Lender and as the
Administrative Agent


By: /s/ Gregory T. Martin                
    Gregory T. Martin, Executive Director


THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED CREDIT
FACILITY AGREEMENT, Signature Page

--------------------------------------------------------------------------------





BANK OF AMERICA,
as a Lender


By:    /s/ Allison W. Connally                
    Name: Allison W. Connally            
    Title:    Senior Vice President            


THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED CREDIT
FACILITY AGREEMENT, Signature Page

--------------------------------------------------------------------------------





Wells Fargo Bank, N.A.,
as a Lender


By:    /s/ Ron Harrison                
    Name:    Ron Harrison                
    Title:    Senior Vice President            


THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED CREDIT
FACILITY AGREEMENT, Signature Page

--------------------------------------------------------------------------------





MUFG Bank, LTD.
(fka, The Bank of Tokyo-Mitsubishi UFJ, LTD.
as a Lender


By:    /s/ Mark Maloney            
    Name:    Mark Maloney            
    Authorized Signatory            


THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED CREDIT
FACILITY AGREEMENT, Signature Page

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ R. Ruining Nguyen                
    Name:    R. Ruining Nguyen            
    Title:    Senior Vice President            


THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED CREDIT
FACILITY AGREEMENT, Signature Page

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Kara P. Van Duzee                
    Name:    Kara P. Van Duzee            
    Title:    Vice President                


THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED CREDIT
FACILITY AGREEMENT, Signature Page

--------------------------------------------------------------------------------





Regions Bank,
as a Lender


By:    /s/ Claire Harrison                
    Name:    Claire Harrison                
    Title:    Director                


THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED CREDIT
FACILITY AGREEMENT, Signature Page

--------------------------------------------------------------------------------





Branch Banking and Trust Company,
as a Lender


By:    /s/ Jim Wright                
    Name:    Jim Wright                
    Title:    Vice President                


THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED CREDIT
FACILITY AGREEMENT, Signature Page

--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA,
as a Lender


By:    /s/ Michael Grad                
    Name:    Michael Grad                
    Title:    Director                


THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED CREDIT
FACILITY AGREEMENT, Signature Page

--------------------------------------------------------------------------------





AMEGY BANK AS A DIVISION OF ZIONS BANCORPORATION, N.A.,
as a Lender


By:    /s/ Kathy V. Magee            
    Name:    Kathy V. Magee            
    Title:    Senior Vice President            


THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED CREDIT
FACILITY AGREEMENT, Signature Page

--------------------------------------------------------------------------------





BOKF, N.A., dba Bank of Texas,
as a Lender


By:    /s/ Nathaniel Jacks                
    Name:    Nathaniel Jacks                
    Title:    Vice President                


THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED CREDIT
FACILITY AGREEMENT, Signature Page

--------------------------------------------------------------------------------





THE NORTHERN TRUST COMPANY,
as a Lender


By:    /s/ Wicks Barkhausen                
    Name:    Wicks Barkhausen            
    Title:    Vice President                


THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED CREDIT
FACILITY AGREEMENT, Signature Page

--------------------------------------------------------------------------------





Comerica Bank,
as a Lender


By:    /s/ John Smithson                
    Name:    John Smithson                
    Title:    Vice President                 


THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED CREDIT
FACILITY AGREEMENT, Signature Page

--------------------------------------------------------------------------------





Subsidiary Guarantor Consent


Each of the undersigned Subsidiary Guarantors: (i) consents and agrees to this
Amendment; (ii) agrees that the Loan Documents to which it is a party shall
remain in full force and effect and shall continue to be the legal, valid and
binding obligation of such Subsidiary Guarantor enforceable against it in
accordance with their respective terms; and (iii) agree that the obligations,
indebtedness and liabilities of the Borrower arising under this Amendment are
"Obligations" as defined in the Agreement and "Guaranteed Indebtedness" as
defined in the Guaranty Agreement to which it is a party.
ALLIED AIR ENTERPRISES LLC
ADVANCED DISTRIBUTOR PRODUCTS LLC
HEATCRAFT INC.
HEATCRAFT REFRIGERATION PRODUCTS LLC
LENNOX GLOBAL LLC (formerly known as LENNOX GLOBAL LTD.)
LENNOX INDUSTRIES INC.
LGL AUSTRALIA (US) INC.
LENNOX NATIONAL ACCOUNT SERVICES LLC
LGL EUROPE HOLDING CO.



By:    /s/ Rick Pelini_______________________
Rick Pelini, Vice President and Treasurer for each Subsidiary Guarantor




THIRD AMENDMENT (INCREMENTAL AMENDMENT) TO SIXTH AMENDED AND RESTATED CREDIT
FACILITY AGREEMENT, Signature Page

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------



SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT

dated as of

August 30, 2016, as amended by the First Amendment to Sixth Amended and Restated
Credit Facility Agreement, dated as of October 20, 2017, Second Amendment to
Sixth Amended and Restated Credit Facility Agreement, dated as of March 6, 2018,
and Third Amendment (Incremental Amendment) to Sixth Amended and Restated Credit
Facility Agreement, dated as of January 22, 2019
among

LENNOX INTERNATIONAL INC.,

as the Borrower,

The Lenders Party Hereto
combinedthirdamendmen_image1.gif [combinedthirdamendmen_image1.gif]


JPMORGAN CHASE BANK, N.A.
as Administrative Agent,

BANK OF AMERICA, N.A., and WELLS FARGO BANK, N.A. and MUFG BANK, LTD. (formerly
known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.)
as Syndication Agents,

PNC BANK, NATIONAL ASSOCIATION, U. S. BANK, NATIONAL ASSOCIATION and REGIONS
BANK
as Documentation Agents,
___________________________

JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
WELLS FARGO SECURITIES, LLC and
MUFG BANK, LTD. (formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.)
as Joint Lead Arrangers,

and

JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
WELLS FARGO SECURITIES, LLC, and
MUFG BANK, LTD. (formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.)
as Joint Bookrunners









--------------------------------------------------------------------------------


Table of Contents


Page


ARTICLE I. Definitions    1
Section 1.01 Defined Terms     1
Section 1.02 Classification of Loans and Borrowings    25
Section 1.03 Terms Generally    25
Section 1.04 Accounting Terms; GAAP    26
Section 1.05 Conversion of Foreign Currencies    26
ARTICLE II. The Loan Facilities    27
Section 2.01 The Loans    27
Section 2.02 Loans and Borrowings    27
Section 2.03 Requests for Borrowings    28
Section 2.04 Swingline Loans    29
Section 2.05 Letters of Credit    30
Section 2.06 Funding of Borrowings    35
Section 2.07 Interest Elections    35
Section 2.08 Termination and Reduction of Commitments    37
Section 2.09 Repayment of Loans; Evidence of Debt    37
Section 2.10 Prepayment of Loans    38
Section 2.11 Fees    39
Section 2.12 Interest    40
Section 2.13 Alternate Rate of Interest    41
Section 2.14 Increased Costs    42
Section 2.15 Break Funding Payments    43
Section 2.16 Taxes    43
Section 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-Offs;
Proceeds of Guaranty
Agreement    47
Section 2.18 Mitigation Obligations; Replacement of Lenders    50
Section 2.19 Incremental Facility    50
Section 2.20 Defaulting Lenders    53
ARTICLE III. Representations and Warranties    54
Section 3.01 Organization; Powers    54
Section 3.02 Authorization; Enforceability    54
Section 3.03 Governmental Approvals; No Conflicts    55
Section 3.04 Financial Condition; No Material Adverse Change    55
Section 3.05 Properties    55
Section 3.06 Litigation and Environmental Matters    56
Section 3.07 Compliance with Laws and Agreements    56
Section 3.08 Investment Company Status    56
Section 3.09 Taxes    56
Section 3.10 ERISA    56
Section 3.11 Disclosure    57
Section 3.12 Material Subsidiaries    57
Section 3.13 Insurance    57
Section 3.14 Labor Matters    57
Section 3.15 Solvency    58
Section 3.16 Margin Securities    58
Section 3.17 Anti-Corruption Laws and Sanctions    58
Section 3.18 EEA Financial Institutions    58
ARTICLE IV. Conditions    58
Section 4.01 Conditions of Initial Credit Extension    58


i

--------------------------------------------------------------------------------

Table of Contents (continued)


Page


Section 4.02 Each Credit Event    60
Section 4.03 Effective Date Adjustments    60
ARTICLE V. Affirmative Covenants    61
Section 5.01 Financial Statements and Other Information    61
Section 5.02 Notices of Material Events    62
Section 5.03 Existence; Conduct of Business    62
Section 5.04 Payment of Obligations    63
Section 5.05 Maintenance of Properties    63
Section 5.06 Insurance    63
Section 5.07 Guarantee and Secure Loans Equally    63
Section 5.08 Books and Records; Inspection and Audit Rights    64
Section 5.09 Compliance with Laws    64
Section 5.10 Use of Proceeds and Letters of Credit    64
Section 5.11 New Material Subsidiaries and Additional Guarantors    64
Section 5.12 Further Assurances    65
ARTICLE VI. Negative Covenants    65
Section 6.01 Indebtedness; Certain Equity Securities    65
Section 6.02 Liens    66
Section 6.03 Fundamental Changes    68
Section 6.04 Investments, Loans, Advances and Acquisitions    68
Section 6.05 Asset Sales    70
Section 6.06 Sale and Leaseback Transactions    71
Section 6.07 Swap Agreements    72
Section 6.08 Restricted Payments    72
Section 6.09 Transactions with Affiliates    72
Section 6.10 Restrictive Agreements    72
Section 6.11 Amendment of Material Documents    73
Section 6.12 Change in Fiscal Year    73
ARTICLE VII. Financial Covenants    73
Section 7.01 Leverage Ratio    73
Section 7.02 Interest Coverage Ratio    74
ARTICLE VIII. Events of Default    74
Section 8.01 Events of Default; Remedies    74
Section 8.02 Performance by the Administrative Agent    76
Section 8.03 Limitation on Separate Suit    76
ARTICLE IX. The Administrative Agent    76
Section 9.01 Appointment    76
Section 9.02 Rights as a Lender    77
Section 9.03 Limitation of Duties and Immunities    77
Section 9.04 Reliance on Third Parties    77
Section 9.05 Sub-Agents    77
Section 9.06 Successor Agent    77
Section 9.07 Independent Credit Decisions    78
Section 9.08 Other Agents    78
Section 9.09 Powers and Immunities of Issuing Banks    78
Section 9.10 Authorized Release of Subsidiary Guarantor    79
Section 9.11 Lender Affiliates Rights    79
ARTICLE X. Miscellaneous    80
Section 10.01 Notices    80


ii

--------------------------------------------------------------------------------

Table of Contents (continued)


Page


Section 10.02 Waivers; Amendments    81
Section 10.03 Expenses; Indemnity; Damage Waiver    84
Section 10.04 Successors and Assigns    86
Section 10.05 Survival    89
Section 10.06 Counterparts; Integration; Effectiveness; Amendment and
Restatement; Electronic
Execution    89
Section 10.07 Severability    90
Section 10.08 Right of Setoff    90
Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process    90
Section 10.10 WAIVER OF JURY TRIAL    91
Section 10.11 Headings    91
Section 10.12 Confidentiality    91
Section 10.13 Maximum Interest Rate    92
Section 10.14 No Duty    93
Section 10.15 No Fiduciary Relationship    93
Section 10.16 Equitable Relief    93
Section 10.17 Construction    93
Section 10.18 Independence of Covenants    94
Section 10.19 USA PATRIOT Act    94
Section 10.20 Judgment Currency    94
Section 10.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    94




iii

--------------------------------------------------------------------------------






LIST OF SCHEDULES AND EXHIBITS


SCHEDULES:
 
 
 
Schedule 1.01
–
Existing Letters of Credit
Schedule 2.01(A)
–
Commitments
Schedule 2.01(B)
-
Swingline Commitments
Schedule 2.01(C)
-
Term Loan Amounts
Schedule 3.12
–
Material Subsidiaries
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.04
–
Existing Investments
Schedule 6.10
–
Existing Restrictions
 
 
 
EXHIBITS:
 
 
 
Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
Form of Compliance Certificate
Exhibit C
–
Form of Guaranty Agreement (Material Subsidiaries)
Exhibit D
–
Form of Borrowing Request
Exhibit E
–
Form of Interest Election Request
Exhibit F-1
–
Form of U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes)
Exhibit F-2
–
Form of U.S. Tax Certificate (For Non-U.S. Participants that are
not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-3
–
Form of U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit F-4
 
Form of U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for
U.S. Federal Income Tax Purposes)







LIST OF SCHEDULES AND EXHIBITS, Solo Page

--------------------------------------------------------------------------------






SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT dated as of August 30,
2016, among LENNOX INTERNATIONAL INC., a Delaware corporation, the LENDERS party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
RECITALS
A.    The Borrower, JPMorgan Chase Bank, N.A., as administrative agent, and
certain lenders entered into that certain Fifth Amended and Restated Revolving
Credit Facility Agreement dated as of November 13, 2014 (as amended, the "Prior
Credit Agreement").
B.    The Borrower and the other Loan Parties have requested that the Prior
Credit Agreement be amended to, among other things, extend the Revolving
Maturity Date and the Term Loan Maturity Date. The parties have agreed to amend
and restate the Prior Credit Agreement on the terms and conditions set forth
herein.
The parties hereto agree as follows:
ARTICLE I.

Definitions
Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
"Act" has the meaning assigned to such term in the definition of "Change of
Control".
"Adjusted EBITDA" means, for any period (the "Subject Period"), the total of the
following calculated without duplication for such period: (a) Borrower's EBITDA;
plus (b), on a pro forma basis, the pro forma EBITDA of each Prior Target or, as
applicable, the EBITDA of a Prior Target attributable to the assets acquired
from such Prior Target, for any portion of such Subject Period occurring prior
to the date of the acquisition of such Prior Target or the related assets but
only to the extent such EBITDA for such Prior Target can be established in a
manner reasonably satisfactory to the Administrative Agent based on financial
statements of the Prior Target prepared in accordance with GAAP; minus (c) the
EBITDA of each Prior Company and, as applicable but without duplication, the
EBITDA of Borrower and each Subsidiary attributable to all Prior Assets, in each
case for any portion of such Subject Period occurring prior to the date of the
disposal of such Prior Companies or Prior Assets.
"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period or with respect to the determination of the Alternate Base Rate
and the Eurodollar Daily Floating Rate, an interest rate per annum equal to (a)
the LIBO Rate for such Interest Period or, with respect to the determination of
the Alternate Base Rate and the Eurodollar Daily Floating Rate, for a one month
interest period multiplied by (b) the Statutory Reserve Rate.
"Administrative Agent" means JPMorgan Chase Bank, N.A. (and its subsidiaries and
Affiliates), in its capacity as administrative agent for the Lenders hereunder.
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
"Agent Party" has the meaning assigned to such term in Section 10.01(d).


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 1

--------------------------------------------------------------------------------





"Alternate Base Rate" means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 0.5% and (c) the Adjusted LIBO Rate for a one month interest
period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that the Adjusted LIBO Rate for any
day shall be based on the LIBO Rate at approximately 11:00 a.m. London time on
such day, subject to the interest rate floors set forth therein. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. For the avoidance of doubt, if the Alternate Base Rate as
determined pursuant to the foregoing would be less than 1.00%, such rate shall
be deemed to be 1.00% for purposes of this Agreement.
"Alternative Currency" means Australian Dollars and Euros.
"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.
"Applicable Percentage" means, with respect to any Revolving Lender with respect
to Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.20 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation.
"Applicable Rate" means, for any day, with respect to any ABR Loan (including
any Swingline Loan bearing interest at the Alternate Base Rate), any Eurodollar
Loan, any Swingline Loan bearing interest at the Eurodollar Daily Floating Rate,
or with respect to the commitment fees payable hereunder, as the case may be,
the applicable rate per annum set forth below under the caption "ABR Spread",
"Eurodollar Spread", "Eurodollar Daily Swingline Spread" or "Commitment Fee
Rate", as the case may be, based upon the ratings by Moody's, S&P and Fitch,
respectively, applicable on such date to the Index Debt:
Moody's/S&P/Fitch
Ratings
ABR Spread
Eurodollar
Spread


Eurodollar Daily Swingline
Spread


Commitment Fee Rate
Category 1
≤ Ba1/BB+/BB+
0.75%
1.75%
1.75%
0.275%
Category 2
=Baa3/BBB-/ BBB-
0.50%
1.50%
1.50%
0.200%



SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 2

--------------------------------------------------------------------------------







Moody's/S&P/Fitch
Ratings
ABR Spread
Eurodollar
Spread


Eurodollar Daily Swingline
Spread


Commitment Fee Rate
Category 3
=Baa2/BBB/ BBB
0.25%
1.25%
1.25%
0.150%
Category 4
=Baa1/BBB+/ BBB+
0.125%
1.125%
1.125%
0.125%
Category 5
> A3/A-/A-
0.00%
1.00%
1.00%
0.100%



For purposes of the foregoing, (i) if each of Moody's, S&P and Fitch shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), the
Applicable Rate shall be determined by reference to Category 1; (ii) if the
Borrower has ratings for the Index Debt from only one rating agency (other than
by reason of the circumstances referred to in the last sentence of this
definition), then the Applicable Rate shall be determined by reference to
Category 1; (iii) if the Borrower has ratings for the Index Debt from at least
two of Moody’s, S&P and Fitch and each of the ratings falls within the same
Category, then the Applicable Rate shall be based on such Category; (iv) if the
Borrower has ratings for the Index Debt from only two of Moody’s, S&P and Fitch,
that fall within different Categories, then (a) if the ratings are from Moody's
and S&P, the relevant Category for purposes of determining the Applicable Rate
shall be based on the higher of the two ratings, unless one of the two ratings
is two or more notches lower than the other, in which case the Applicable Rate
shall be based on the rating that is one notch below the higher of such ratings
and (b) if the ratings are from Fitch and either of Moody's or S&P, the relevant
Category for purposes of determining the Applicable Rate shall be based on the
rating that is one notch above the lower of such ratings; (v) if the Borrower
has ratings for the Index Debt from each of Moody’s, S&P and Fitch that fall
within different Categories, the relevant Category for purposes of determining
the Applicable Rate shall be based on the middle rating (i.e., the highest and
lowest ratings shall be disregarded) and (vi) if the ratings established or
deemed to have been established by Moody's, S&P and Fitch for the Index Debt
shall be changed (other than as a result of a change in the rating system of
Moody's or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency, irrespective of when notice of
such change shall have been furnished by the Borrower to the Administrative
Agent and the Lenders pursuant to Section 5.01 or otherwise. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of Moody's, S&P or Fitch shall
change, or if all of such rating agencies shall cease to be in the business of
rating corporate debt obligations, or if Index Debt is no longer outstanding,
then the Applicable Rate shall be determined by reference to the rating most
recently in effect prior to such change or cessation for the next 30 days so
long as the Borrower is negotiating in good faith with the Lenders to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and after the expiration of such 30 day period,
the Applicable Rate shall be determined by reference to Category 1.
"Approved Fund" has the meaning assigned to such term in Section 10.04.
"Assignment and Assumption" means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 3

--------------------------------------------------------------------------------





by the Administrative Agent, in the form of Exhibit A or any other form approved
by the Administrative Agent.
"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
"Bankruptcy Event" means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality), to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.
"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.
"Borrower" means Lennox International Inc., a Delaware corporation.
"Borrowing" means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Term Loan Borrowing of the same Type,
made, converted or continued on the same date and, in the case of Eurodollar
Loans, as to which a single Interest Period is in effect or (c) a Swingline
Loan.
"Borrowing Request" means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which includes the Borrowing of the Term Loan on
the Effective Date.
"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City and Dallas, Texas are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term "Business Day" shall also exclude any day on which
banks are not open for general business in London.
"Capital Expenditures" means, for any period and a Person, the additions to
property, plant and equipment and other capital expenditures of such Person and
its consolidated subsidiaries that are (or would be) set forth in a consolidated
statement of cash flows of such Person for such period prepared in accordance
with GAAP.
"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 4

--------------------------------------------------------------------------------







"Change in Control" means the occurrence of any of the following after the date
hereof:
(a)    the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation) in one or a series of
related transactions, of all or substantially all of the assets of the Borrower
and its Subsidiaries taken as a whole to any "person" or "group" (as those terms
are used in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended
(the "Act")) other than to the Borrower or one of its Subsidiary Guarantors;
(b)    the consummation of any transaction (including, without limitation, any
merger or consolidation) that results in any "person" or "group" (as those terms
are used in Section 13(d)(3) of the Act, provided that an employee of the
Borrower or any of the Subsidiaries for whom shares are held under an employee
stock ownership, employee retirement, employee savings or similar plan and whose
shares are voted in accordance with the instructions of such employee is not a
member of a "group" solely because such employee's shares are held by a trustee
under said plan) becoming the "beneficial owner" (as defined in Rule 13d-3 and
13d-5 under the Act), directly or indirectly, of Voting Stock representing more
than 40% of the voting power of the Borrower's outstanding Voting Stock or of
the Voting Stock of any of the Borrower's direct or indirect parent companies;
(c)    the Borrower consolidates with, merges with or into, any Person, or any
Person consolidates with, or merges with or into, the Borrower, in any such
event pursuant to a transaction in which any of the Borrower's outstanding
Voting Stock or the Voting Stock of such other Person is converted into or
exchanged for cash, securities or other property, other than any such
transaction in which the Borrower's Voting Stock outstanding immediately prior
to such transaction constitutes, or is converted into or exchanged for, Voting
Stock representing more than 50% of the voting power of the Voting Stock of the
surviving Person immediately after giving effect to such transaction;
(d)    the first day on which a majority of the members of the Borrower's board
of directors or the board of directors of any of the Borrower's direct or
indirect parent companies are not Continuing Directors; or
(e)    the adoption of a plan relating to the Borrower's liquidation or
dissolution.
Notwithstanding the foregoing, a transaction shall not be deemed to involve a
Change of Control solely because the Borrower becomes a wholly-owned subsidiary
of a holding company if the direct or indirect holders of the Voting Stock of
such holding company immediately following that transaction are substantially
the same as the holders of the Borrower's Voting Stock immediately prior to that
transaction.
"Change in Law" means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of (a) the adoption of or taking effect of any law, rule,
regulation or treaty (including any rules or regulations issued under or
implementing any existing law), (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority or (c) compliance by any Lender or any Issuing Bank (or, for purposes
of Section 2.14(b), by any lending office of such Lender or by such Lender's or
such Issuing Bank's holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities,


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 5

--------------------------------------------------------------------------------





in each case pursuant to Basel III, shall in each case be deemed to be a "Change
in Law", regardless of the date enacted, adopted, issued or implemented.
"Class", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is part of the Term Loan, a
Revolving Loan or Swingline Loan and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment or Swingline
Commitment.
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
"Commitments" means the Revolving Commitment and the commitment of the Swingline
Lenders to make Swingline Loans.
"Communications" has the meaning assigned to such term in Section 10.01(d).
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
"Consolidated Net Income" means, for any period, the net income (or net loss) of
the Borrower and its Subsidiaries for such period, determined in accordance with
GAAP.
"Continuing Director" means, as of any date of determination, any member of the
applicable board of directors who (a) was a member of the Borrower's board of
directors on the date of this Agreement or (b) was nominated for election,
elected or appointed to such board of directors with the approval of majority of
the Continuing Directors who were members of such board of directors at the time
of such nomination, election or appointment (either by specific vote or by
approval of a proxy statement in which such member named as a nominee for
election as a director).
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.
"Credit Exposure" means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) such Lender's Term
Loan Exposure at such time.
"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
"Defaulting Lender" means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Lender Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's good faith determination that a condition
precedent to funding (specifically identifying and including each particular
condition precedent that has not been satisfied, together with any default, if
any) has not been satisfied; (b) has notified the Borrower, the Administrative
Agent, any Swingline Lender or any Issuing Bank in writing, or has made a public
statement, to the effect that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement relates


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 6

--------------------------------------------------------------------------------





to such Lender’s obligation to fund a Loan hereunder and indicates that such
position is based on such Lender's good faith determination that a condition
precedent under this Agreement (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Borrower, the
Administrative Agent, any Issuing Bank or any Swingline Lender, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Lender Party's or the Borrower’s receipt of such
certification in form and substance satisfactory to it, the Borrower and the
Administrative Agent; or (d) has become the subject of (i) a Bankruptcy Event or
(ii) a Bail-In Action.
"Deposit Obligations" means all obligations, indebtedness, and liabilities of
the Borrower or any Subsidiaries, or any one of them, to any Lender or any
Affiliate of any Lender arising pursuant to any deposit, lock box, automated
clearing house or cash management arrangements entered into by any Lender or any
Affiliate of any Lender with the Borrower or any Subsidiaries, whether now
existing or hereafter arising, whether direct, indirect, related, unrelated,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including the obligation, indebtedness, and liabilities of the Borrower
or any Subsidiaries, or any one of them, to repay any credit extended in
connection with such arrangements, interest thereon, and all fees, costs, and
expenses (including attorneys' fees and expenses) provided for in the
documentation executed in connection therewith.
"Disclosed Matters" means all the matters disclosed in the Borrower's reports to
the SEC (a) on Form 10-Q for the quarterly period ended September 30, 2018,
(b) on any Form 8-K filed after the Form 10-Q for the quarterly period ended
September 30, 2018 but before the Third Amendment Effective Date, and (c) on
Form 10-K for the fiscal year ended December 31, 2017.
"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
"Dividing Person" has the meaning assigned to it in the definition of
"Division".
"Division" means the division of the assets, liabilities and/or obligations of a
Person (the "Dividing Person") among two or more Persons (whether pursuant to a
"plan of division" or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
"Division Successor" means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
"Dollars", "dollars" or "$" refers to lawful money of the United States of
America.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 7

--------------------------------------------------------------------------------







"Dollar Amount" means, as of any date of determination, (a) in the case of any
amount denominated in Dollars, such amount, and (b) in the case of any amount
denominated in an Alternative Currency, the amount of Dollars which is
equivalent to such amount of such currency as of such date, determined by using
the Spot Rate on the date two (2) Business Days prior to such date or on such
other date as may be requested by the Borrower and approved by the
Administrative Agent.
"EEA Financial Institution" means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"EBITDA" means, for any period, the total of the following calculated for
Borrower and its Subsidiaries without duplication on a consolidated basis in
accordance with GAAP consistently applied for such period: (a) Consolidated Net
Income; plus (b) without duplication and to the extent deducted in determining
Consolidated Net Income for such period, the sum of: (i) income and franchise
taxes, (ii) Interest Expense, (iii) amortization and depreciation expense, (iv)
non-cash charges resulting from the application of GAAP that requires a charge
against earnings for the impairment of assets (including goodwill), (v) any
non-cash expenses that arose in connection with the grant of stock options or
other equity based awards to officers, directors, consultants, and employees of
the Borrower and its Subsidiaries, (vi) any non-recurring charges which relate
to the discontinuance of Subsidiary operations, (vii) any non-recurring charges
which relate to restructuring and severance activities; provided, that the total
cash amount of such charges shall not exceed $15,000,000 during any four fiscal
quarter period (not taking into account any cash charges under (viii) below),
(viii) any non-recurring charges which relate to the refinance of the lease of
the Borrower's headquarters building located at 2140 Lake Park Blvd.,
Richardson, Texas (the "Synthetic Lease"); provided, that the total cash amount
of such charges shall not exceed $15,000,000 during the term of this Agreement,
(ix) any non-cash loss (or minus any gain) associated with the sale of assets
not in the ordinary course of business, (x) extraordinary loss or other items
(or minus any extraordinary gain or income), (xi) any non-cash loss (or minus
any non-cash gain) related to financial instrument hedges (other than foreign
currency hedges), (xii) the cumulative non-cash effects of changes in accounting
policies, (xiii) any non-cash charges related to settlement or curtailment
charges for pension plans and (xiv) fees and out-of-pocket expenses incurred in
connection with or reasonably related to the negotiation, preparation and
closing of this Agreement or the Prior Credit Agreement; minus (c) cash payments
made in such period related to a non-cash expense (other than with respect to
restructuring activities) added to Consolidated Net Income in a previous period.
"Effective Date" means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).
"Electronic Signature" means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 8

--------------------------------------------------------------------------------







"Electronic System" means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent, any Issuing Bank, any of their respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.
"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interests.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the failure of any Plan
to satisfy the "minimum funding standards" in any respect (as described in
Sections 412 or 430 of the Code or Section 302 of ERISA), determined without
regard to whether any such contribution required under the Code or ERISA has or
has not been waived by the Internal Revenue Service; (c) the filing pursuant to
Section 412 of the Code or Section 303 of ERISA of an application for a waiver
of the minimum funding standard with respect to any Plan; (d) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 9

--------------------------------------------------------------------------------







"euro" or "Euro" means the single currency of the Participating Member States.
"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate but not including any
Loan or Borrowing bearing interest at a rate determined by reference to (a)
clause (c) of the definition of the term "Alternate Base Rate" or (b) the term
"Eurodollar Daily Floating Rate".
"Eurodollar Daily Floating Rate" means, for any day, the daily fluctuating rate
per annum equal to the Adjusted LIBO Rate for a one month interest period. Any
change in the Eurodollar Daily Floating Rate due to a change in the LIBO Rate
shall be effective from and including the effective date of such change in the
LIBO Rate.
"Event of Default" has the meaning assigned to such term in Article VIII.
"Excluded Foreign Subsidiary" means any Foreign Subsidiary in respect of which
the guaranteeing of the Obligations would result in an adverse tax consequence
to the Borrower.
"Excluded Swap Obligation" means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of , or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an "eligible contract participant" as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Subsidiary Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation,
at the time the Guarantee of such Subsidiary Guarantor becomes or would become
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes illegal.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.18(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.16, amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient's
failure to comply with Section 2.16(f) and (g), and (d) any U.S. Federal
withholding Taxes imposed under FATCA.
"Existing Letters of Credit" means the letters of credit issued for the account
of the Borrower or a Subsidiary outstanding on the Effective Date and described
on Schedule 1.01.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 10

--------------------------------------------------------------------------------







"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
"Federal Funds Effective Rate" means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.
"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
"Fitch" means Fitch Ratings, Inc.
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
"Foreign Subsidiary" means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.
"Fully Satisfied" or "Full Satisfaction" means, as of any date, that on or
before such date:
(a)    with respect to the Loan Obligations: (i) the principal of and interest
accrued to such date on the Loan Obligations (other than the contingent LC
Exposure) shall have been paid in full in cash, (ii) all fees, expenses and
other amounts then due and payable which constitute Loan Obligations (other than
the contingent LC Exposure and other contingent amounts not then liquidated)
shall have been paid in full in cash, (iii) the Commitments shall have expired
or irrevocably been terminated, and (iv) the contingent LC Exposure shall have
been secured by: (A) the grant of a first priority, perfected Lien on cash or
cash equivalents in an amount at least equal to 105% of the amount of such LC
Exposure or other collateral which is reasonably acceptable to the applicable
Issuing Bank or (B) the issuance of a letter of credit in form and substance
reasonably acceptable to the applicable Issuing Bank with an original face
amount at least equal to 105% of the amount of such LC Exposure;
(b)    with respect to the Swap Agreement Obligations (i) all termination
payments, fees, expenses and other amounts then due and payable under the
related Swap Agreements which constitute Swap Agreement Obligations shall have
been paid in full in cash; and (ii) all contingent amounts which could be
payable under the related Swap Agreements shall have been secured by: (A) the
grant of a first priority, perfected Lien on cash or cash equivalents in an
amount at least equal to 105% of the amount of such contingent Swap Agreement
Obligations or other collateral which is reasonably acceptable to the Lender or
Affiliate of a Lender holding the applicable Swap Agreement Obligations or
(B) the issuance of a letter of credit in form and substance reasonably
acceptable to the Lender or Affiliate of a Lender holding the applicable Swap
Agreement Obligations and in an amount at least equal to 105% of the amount of
such contingent Swap Agreement Obligations; and


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 11

--------------------------------------------------------------------------------







(c)    with respect to the Deposit Obligations: (i) all fees, expenses and other
amounts then due and payable which constitute Deposit Obligations shall have
been paid in full in cash, (ii) any further commitments to extend credit in
connection with such Deposit Obligations shall have expired or irrevocably been
terminated or reasonably satisfactory arrangements to secure the same shall be
made with the depository bank, and (iii) all contingent amounts which could be
payable in connection with the Deposit Obligations shall have been secured by:
(A) the grant of a first priority, perfected Lien on cash or cash equivalents in
an amount at least equal to 105% of the amount of such contingent Deposit
Obligations or other collateral which is reasonably acceptable to the Lender or
Affiliate of a Lender holding the applicable Deposit Obligations or (B) the
issuance of a letter of credit in form and substance reasonably acceptable to
the Lender or Affiliate of a Lender holding the applicable Deposit Obligations
and in an amount at least equal to 105% of the amount of such contingent Deposit
Obligations.
"GAAP" means generally accepted accounting principles in the United States of
America.
"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).
"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation (including any
obligations under an operating lease) of any other Person (the "primary
obligor") in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation (including any obligations under an operating
lease) of the payment thereof, (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or obligation; provided, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
"Guaranty Agreement" means the Sixth Amended and Restated Subsidiary Guaranty
Agreement, dated as of the date hereof, executed by the Subsidiary Guarantors,
substantially in the form of Exhibit C hereto, together with any joinders,
amendments or other modifications.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
"Impacted Interest Period" has the meaning assigned to such term in the
definition of "LIBO Rate."
"Increase Effective Date" has the meaning assigned to such term in Section
2.19(c).


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 12

--------------------------------------------------------------------------------







"Incremental Amendment" has the meaning assigned to such term in Section
2.19(d)(iii).
"Incremental Commitments" has the meaning assigned to such term in Section
2.19(a).
"Incremental Lender" has the meaning assigned to such term in Section 2.19(b).
"Incremental Term Loan" has the meaning assigned to such term in Section
2.19(a).
"Incremental Term Loan Commitment" has the meaning assigned to such term in
Section 2.19(a).
"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (including the Receivable Securitization Outstandings); (b) all obligations
of such Person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such Person upon which interest charges are customarily
paid, excluding such obligations that are less than 90 days past due or subject
to a good faith dispute; (d) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person; (e) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable that are less than 90
days past due or subject to a good faith dispute incurred in the ordinary course
of business); (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed; (g) all Guarantees by
such Person of Indebtedness of others; (h) all Capital Lease Obligations of such
Person; (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit, letters of guaranty and surety
bonds or similar instruments (but excluding obligations in respect of (1) trade
or commercial letters of credit or surety bonds or similar instruments issued
for the account of such Person in the ordinary course of business and
(2) stand-by letters of credit issued to support obligations of such Person that
are not of the type described in any of clauses (a) through (h) and (j) through
(l) of this definition); (j) all obligations, contingent or otherwise, of such
Person in respect of bankers' acceptances; (k) all obligations of such Person
under any Swap Agreement; and (l) all obligations of such Person to pay rent or
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which lease is
required or is permitted to be classified and accounted for as an operating
lease under GAAP but which is intended by the parties thereto for tax,
bankruptcy, regulatory, commercial law, real estate law and all other purposes
as a financing arrangement. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person's ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor, or such Person is not liable therefor because the
organizational documents governing such ownership interest lawfully and
effectively provide that such Person is not liable therefor in an enforceable
manner. The amount of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement shall, at any time of determination and for all
purposes under this Agreement, be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time giving effect to
current market conditions notwithstanding any contrary treatment in accordance
with GAAP.
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 13

--------------------------------------------------------------------------------







"Index Debt" means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than a
Guarantor) or subject to any other credit enhancement.
"Interest Election Request" means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
"Interest Expense" means the sum of the following calculated on a consolidated
basis without duplication in accordance with GAAP: (a) total interest expense
(excluding interest expense derived from amortization of fees and including any
interest expense attributable to any Receivable Securitization Facility); plus
(b) that portion of amounts paid under synthetic lease obligations that is
representative of the interest expense that would have been paid if such
transaction were accounted for as a capital lease or otherwise as a financing.
"Interest Payment Date" means (a) with respect to any ABR Loan and any Swingline
Loan, the last day of each March, June, September and December, (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months' duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months' duration after the first day of such Interest Period, and (c) the
Revolving Maturity Date or the Term Loan Maturity Date, as applicable.
"Interest Period" means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending seven days or one, two,
three or six months thereafter, in each case, as the Borrower may elect,
provided, that (y) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (z) any Interest Period (other than a seven day
Interest Period) that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
"Interpolated Rate" means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period that exceeds the Impacted Interest Period, in each case, at such time.
"IRS" means the United States Internal Revenue Service.
"Issuing Bank" means, collectively, each of JPMorgan Chase Bank, N.A., Bank of
America, N.A., Wells Fargo Bank, N.A. and MUFG Bank, Ltd. (formerly known as The
Bank of Tokyo-Mitsubishi UFJ, Ltd.), in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i), and each bank which has issued an Existing Letter of Credit
solely with respect to such Existing Letter of Credit. Any Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the Issuing Bank, in which case the term "Issuing Bank" shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 14

--------------------------------------------------------------------------------







"Joint Lead Arrangers" means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Wells Fargo Securities, LLC and MUFG Bank, Ltd.
(formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.).
"Latest Maturity Date" means, at any date of determination, the latest maturity
or expiration date applicable to any Loan, Revolving Commitment or Incremental
Commitment hereunder at such time, including the latest maturity or expiration
date of any Incremental Term Loan.
"LC Disbursement" means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
"LC Exposure" means, at any time, without duplication, the sum of (a) the
aggregate undrawn Dollar Amount of all outstanding Letters of Credit at such
time plus (b) the aggregate Dollar Amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of the Borrower at such time. The LC
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the total LC Exposure at such time.
"Lender Parent" means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
"Lender Parties" means the Administrative Agent, the Lenders and each Affiliate
of a Lender who is owed any portion of the Obligations.
"Lenders" means (a) for all purposes, the Persons listed on Schedule 2.01(A) and
Schedule 2.01(C), and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption or pursuant to Section 2.19(a), other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption or otherwise and (b) for purposes of the definitions of "Swap
Agreement Obligations" and "Lender Parties" only, shall include any Person who
was a Lender at the time a Swap Agreement was entered into by one or more of the
Loan Parties, even though, at a later time of determination, such Person no
longer holds any Commitments or Loans hereunder. Unless the context otherwise
requires, the term "Lenders" includes the Swingline Lenders and the Issuing
Banks. As a result of clause (b) of this definition, the Swap Agreement
Obligations owed to a Lender or its Affiliates shall continue to be "Swap
Agreement Obligations", entitled to share in the benefits of the Guaranty
Agreement as herein provided, even though such Lender ceases to be a party
hereto pursuant to an Assignment and Assumption or otherwise.
"Letter of Credit" means any letter of credit issued pursuant to this Agreement,
and each Existing Letter of Credit.
"LIBO Rate" means, with respect to any Eurodollar Borrowing in Dollars for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for a period equal in length to such Interest Period as displayed
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the "LIBO Screen Rate") as of 11:00 A.M., London time,
two Business Days prior to the commencement of such Interest Period; provided
that if the LIBO Screen Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement; provided further that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
"Impacted Interest Period") then the LIBO Rate shall be the Interpolated Rate;
provided that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 15

--------------------------------------------------------------------------------







"LIBO Screen Rate" has the meaning assigned to such term in the definition of
"LIBO Rate."
"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
"LLC" means any Person that is a limited liability company under the laws of its
jurisdiction of formation.
"Loan Documents" means this Agreement, the Guaranty Agreement, and all other
certificates, agreements and other documents or instruments now or hereafter
executed and/or delivered pursuant to or in connection with the foregoing.
"Loan Obligations" means all obligations, indebtedness, and liabilities of the
Borrower or any Subsidiaries, or any one of them, to the Administrative Agent
and the Lenders arising pursuant to any of the Loan Documents, whether now
existing or hereafter arising, whether direct, indirect, related, unrelated,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including the obligation of the Borrower or any Subsidiaries to repay
the Loans, the LC Disbursements, interest on the Loans and LC Disbursements, and
all fees, costs, and expenses (including attorneys' fees and expenses) provided
for in the Loan Documents.
"Loan Parties" means the Borrower and the Subsidiary Guarantors.
"Loans" means collectively, the Term Loan and the Revolving Loans, or either as
appropriate in the context used.
"Material Adverse Effect" means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Borrower
and the Subsidiaries taken as a whole, (b) the ability of any Loan Party to
perform its obligations under the Loan Documents to which it is a party or
(c) the rights of or benefits available to the Administrative Agent, any Issuing
Bank, or any Lender.
"Material Indebtedness" means Indebtedness (other than the Loans and Letters of
Credit but including Receivable Securitization Outstandings and obligations in
respect of one or more Swap Agreements) of any one or more of the Borrower and
its Subsidiaries in an aggregate principal amount exceeding $75,000,000.
"Material Subsidiary" means any Subsidiary of the Borrower (except LPAC Corp.
and any Excluded Foreign Subsidiary), the book value (as determined in
accordance with GAAP) of whose total assets equals or exceeds ten percent (10%)
of the book value (determined in accordance with GAAP) of the consolidated total
assets of the Borrower and all of its Subsidiaries as determined as of the last
day of each fiscal quarter of the Borrower.
"Maximum Rate" has the meaning assigned to such term in Section 10.13(a).
"Moody's" means Moody's Investors Service, Inc.
"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 16

--------------------------------------------------------------------------------







"NYFRB" means the Federal Reserve Bank of New York.
"NYFRB Rate" means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term "NYFRB Rate" means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
"Obligations" means all Loan Obligations, the Swap Agreement Obligations and all
Deposit Obligations; provided, however, that the definition of "Obligations"
shall exclude any Excluded Swap Obligations of such Subsidiary Guarantor for
purposes of determining any obligations of any Subsidiary Guarantor.
"OFAC" has the meaning assigned to such term in the definition of "Sanctioned
Country".
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).
"Overnight Bank Funding Rate" means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
"Participant" has the meaning assigned to such term in Section 10.04(c).
"Participant Register" has the meaning assigned to such term in
Section 10.04(c).
"Participating Member State" means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
"Permitted Encumbrances" means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 17

--------------------------------------------------------------------------------









(b)    carriers', warehousemen's, mechanics', materialmen's, repairmen's and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation and other casualty-related insurance
programs, unemployment insurance, employer's health tax, other social security
laws or regulations, or retirement benefits (including, pledges or deposits or
similar Liens securing liabilities to insurance carriers under insurance or
self-insurance arrangements in the ordinary course);
(d)    Liens and deposits to secure the performance of, or related obligations
to, bids, trade contracts, leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 8.01;
(f)    easements, zoning restrictions, leases or subleases granted to others in
the ordinary course of business and covering only the assets so leased,
rights-of-way, restrictive covenants, and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrower or any Subsidiary;
(g)    Liens arising from filing UCC financing statements regarding leases
permitted by this Agreement;
(h)    leases or subleases entered into by Borrower or a Subsidiary in good
faith with respect to its property not used in its business and which do not
materially interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;
(i)    statutory and common law landlords' liens under leases to which Borrower
or one of the Subsidiaries is a party;
(j)    customary Liens (including the right of set-off) in favor of banking
institutions encumbering deposits held by such banking institutions incurred in
the ordinary course of business;
(k)    Liens on the non-fixed assets of a Foreign Subsidiary given in the
ordinary course of business and securing the payment for goods or services or
the unpaid purchase price of goods or services and related expenses;
provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness.
"Permitted Investments" means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 18

--------------------------------------------------------------------------------





(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, one of the two
highest credit ratings obtainable from S&P or from Moody's;
(c)    investments in certificates of deposit, banker's acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market and demand deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a–7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody's and (iii) have portfolio assets of at least $5,000,000,000;
and
(f)    in the case of any Foreign Subsidiary, investments that are substantially
similar to those described above.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.
"Platform" means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
"Prior Assets" means assets that have been disposed of by a division or branch
of Borrower or a Subsidiary in a transaction with an unaffiliated third party
approved in accordance with this Agreement which would not make the seller a
"Prior Company" but constitute all or substantially all of the assets of such
division or branch for which the total consideration to be paid exceeds
$25,000,000.
"Prior Company" means any Subsidiary whose capital stock or other equity
interests have been disposed of, or all or substantially all of whose assets
have been disposed of, in each case, in a transaction with an unaffiliated third
party approved in accordance with this Agreement for which the total
consideration to be paid exceeds $25,000,000.
"Prior Credit Agreement" has the meaning assigned to such term in the Recitals.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 19

--------------------------------------------------------------------------------









"Prior Target" means all targets acquired or whose assets have been acquired in
an acquisition permitted by Section 6.04 for which the total consideration to be
paid exceeds $25,000,000.
"Recipient" means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
"Receivable Securitization Facility" means, with respect to the Borrower or any
Subsidiary, a transaction or group of transactions typically referred to as a
securitization in which the Borrower or such Subsidiary sells its accounts
receivable in a transaction accounted for as a true sale to a special purpose
bankruptcy remote entity that obtains debt financing to finance the purchase
price.
"Receivable Securitization Outstandings" means the aggregate amount outstanding
(i.e., advanced as the purchase price and not repaid from collections) under all
Receivable Securitization Facilities of the Borrower and its Subsidiaries that
is representative of the principal amount that would be outstanding if such
Receivable Securitization Facilities were accounted for as financings.
"Register" has the meaning assigned to such term in Section 10.04.
"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
"Required Lenders" means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Exposures, unused Commitments and Term Loan Exposures
representing more than 50.00% of the sum of the Total Revolving Exposures plus
the total unused Commitments plus the sum of the total Term Loan Exposures at
such time; provided that, for purposes of declaring the Loans to be due and
payable pursuant to Article VIII, and for all purposes after the Loans become
due and payable pursuant to Article VIII or the Commitments expire or terminate,
then, as to each Lender, clause (a) of the definition of Swingline Exposure
shall only be applicable for purposes of determining its Revolving Exposure to
the extent such Lender shall have funded its participation in the outstanding
Swingline Loans.
"Required Revolving Lenders" means, at any time, Lenders (other than Defaulting
Lenders) having Revolving Exposures and unused Commitments representing more
than 50.00% of the sum of the Total Revolving Exposures plus the total unused
Commitments at such time; provided that, for purposes of declaring the Loans to
be due and payable pursuant to Article VII, and for all purposes after the Loans
become due and payable pursuant to Article VIII or the Commitments expire or
terminate, then, as to each Revolving Lender, clause (a) of the definition of
Swingline Exposure shall only be applicable for purposes of determining its
Revolving Exposure to the extent such Lender shall have funded its participation
in the outstanding Swingline Loans.
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary (other than any compensation related options, warrants or other
rights granted to employees, officers or directors of the Borrower and its
Subsidiaries).
"Revolving Availability Period" means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination in full of the Revolving Commitments.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 20

--------------------------------------------------------------------------------







"Revolving Commitment" means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender's Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) increased from time to time pursuant to an Revolving
Commitment Increase, and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The initial amount
of each Lender's Revolving Commitment is set forth on Schedule 2.01(A), or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Revolving Commitment or Incremental Commitment pursuant to which such Lender
shall have become a Lender, as applicable. As of the Third Amendment Effective
Date, the aggregate amount of the Lenders' Revolving Commitments is
$1,000,000,000.
"Revolving Commitment Increase" has the meaning assigned to such term in
Section 2.19(a).
"Revolving Exposure" means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender's Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
"Revolving Lender" means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
"Revolving Loan" means a revolving loan made pursuant to Section 2.01(a) hereof
or pursuant to Section 2.01 of the Prior Credit Agreement that remains
outstanding on the Effective Date.
"Revolving Maturity Date" means August 30, 2021.
"S&P" means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.
"Sanctioned Country" means, at any time of determination, a country, region or
territory which is itself the subject or target of any Sanctions administered by
the Office of Foreign Assets Control of the U.S. Department of the Treasury
("OFAC") (at the time of this Agreement, Cuba, Iran, North Korea, Syria and
Crimea).
"Sanctioned Person" means, at any time of determination, (a) any Person listed
in any Sanctions-related list of designated Persons maintained by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State or by the United Nations Security Council, the European
Union, any European Union member state, Her Majesty's Treasury of the United
Kingdom, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person directly or
indirectly 50 percent or more owned or controlled by any such Person or Persons
described in the foregoing clauses (a) and/or (b); provided that,
notwithstanding the foregoing, "Sanctioned Person" does not include any Person
(that is not a Borrower or a Subsidiary) who is operating in a Sanctioned
Country in compliance with applicable laws, including, to the extent applicable,
Anti-Corruption Laws and Sanctions pursuant to OFAC licenses where required by
applicable law; provided further, that if a Person is considered a Sanctioned
Person solely based on its inclusion in a Sanctions-related list described in
this definition, but its inclusion on that list is limited to a specific purpose
or purposes (e.g., the provision of goods in support of deep water oil-producing
projects), a Person would be considered a Sanctioned Person only with respect to
that specific purpose or purposes, but not any other purpose or purposes.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 21

--------------------------------------------------------------------------------







"Sanctions" means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.
"SEC" means the Securities and Exchange Commission of the United State of
America.
"Senior Unsecured Notes" means those 4.90% notes due 2017 issued pursuant to (a)
that certain First Supplemental Indenture dated as of May 6, 2010 among the
Borrower, as issuer, certain of the Subsidiaries, as guarantors, and U.S. Bank
National Association, as trustee, (b) that certain Second Supplemental Indenture
dated as of March 28, 2011 among Heatcraft Inc., Heatcraft Refrigeration
Products LLC, Advanced Distributor Products LLC, the Borrower, certain of the
Subsidiaries, as guarantors, and U.S. Bank National Association, as trustee, (c)
that certain Third Supplemental Indenture dated as of October 27, 2011, among
Service Experts Heating & Air Conditioning LLC, the Borrower, certain of the
Subsidiaries, as guarantors, and U.S. Bank National Association, as trustee and
(d) that certain Fourth Supplemental Indenture dated as of December 10, 2013,
among Lennox National Account Services LLC, LGL Australia (US) Inc., the
Borrower, certain of the Subsidiaries, as guarantors, and U.S. Bank National
Association, as trustee.
"Spot Rate" means, with respect to any day, the rate determined on such date on
the basis of the offered exchange rates, as reflected in the foreign currency
exchange rate display of the Reuters Group (or on any successor or substitute
page, or any successor to or substitute for Reuters Group, providing exchange
rate quotations comparable to those currently provided by the Reuters Group on
such page, as determined by the Administrative Agent from time to time) at or
about 10:00 a.m. (Dallas, Texas time), to purchase Dollars with the other
applicable currency, provided that, if at least two such offered rates appear on
such display, the rate shall be the arithmetic mean of such offered rates and,
if no such offered rates are so displayed, the Spot Rate shall be determined by
the Administrative Agent on the basis of the arithmetic mean of such offered
rates as determined by the Administrative Agent in accordance with its normal
practice.
"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as "Eurocurrency Liabilities" in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D of the
Board. Eurodollar Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D of the Board or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 22

--------------------------------------------------------------------------------







"Subsidiary" means any subsidiary of the Borrower.
"Subsidiary Guarantor" means each Subsidiary of the Borrower that is party to
the Guaranty Agreement, including each Person that becomes a party pursuant to a
joinder agreement.
"Swap Agreement" means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement. For the avoidance of doubt, agreements
relating to accelerated share repurchase programs, and similar programs or
arrangements, shall not be considered Swap Agreements.
"Swap Agreement Obligations" means all obligations, indebtedness, and
liabilities of the Borrower or any Subsidiaries, or any one of them, to any
Lender or any Affiliate of any Lender, arising pursuant to any Swap Agreements
entered into by such Lender or Affiliate with the Borrower or any Subsidiaries,
or any one of them, whether now existing or hereafter arising, whether direct,
indirect, related, unrelated, fixed, contingent, liquidated, unliquidated,
joint, several, or joint and several, including all fees, costs, and expenses
(including attorneys' fees and expenses) provided for in such Swap Agreements.
"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act.
"Swingline Commitment" means as to any Lender (a) the amount set forth opposite
such Lender’s name on Schedule 2.01(B) hereof or (b) if such Lender has entered
into an Assignment and Assumption, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 10.04(b)(iv).
"Swingline Exposure" means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time related to Swingline Loans other than with
respect to any Swingline Loans made by such Lender in its capacity as a
Swingline Lender and (b), if such Lender shall be a Swingline Lender, the
aggregate principal amount of all Swingline Loans made by such Lender as a
Swingline Lender outstanding at such time (to the extent that less the amount of
participations funded by the other Lenders shall not have funded their
participations in such Swingline Loans).
"Swingline Lenders" means JPMorgan Chase Bank, N.A. and each other Person listed
on Schedule 2.01(B), each in its capacity as a lender of Swingline Loans
hereunder.
"Swingline Loan" means a Loan made pursuant to Section 2.04.
"Synthetic Lease" has the meaning assigned to such term in the definition of
"EBITDA" herein.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 23

--------------------------------------------------------------------------------





"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholdings), value added
taxes, or any other goods and services, use or sales taxes, assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
"Term Loan" means the term loan made pursuant to Section 2.01(b) hereof.
"Term Loan Amount" means, with respect to any Term Loan Lender at any time, the
amount set forth opposite its name as its Term Loan Amount on Schedule 2.01(C)
or as specified in the Assignment and Assumption pursuant to which such Term
Loan Lender shall have become a Lender, as such Term Loan Amount may be
(a) reduced from time to time in accordance with the terms of this Agreement or
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of each Term Loan Lender's
Term Loan Amount is set forth on Schedule 2.01(C), or in the Assignment and
Assumption pursuant to which such Lender shall have become a Lender, as
applicable. As of the Effective Date, the aggregate amount of the Term Loan
Lenders' Term Loan Amounts is $250,000,000.
"Term Loan Exposure" means, with respect to any Lender at any time, the
principal amount of the outstanding Term Loan owed to such Lender at such time.
"Term Loan Lender" means on or prior to the Effective Date, a lender listed on
Schedule 2.01(C), and on any date after the Effective Date, a Lender with any
Term Loan Exposure.
"Term Loan Maturity Date" means August 30, 2021.
"Third Amendment Effective Date" means January 22, 2019.
"Total Indebtedness" means, at the time of determination, the sum of the
following determined for Borrower and the Subsidiaries on a consolidated basis
(without duplication): (a) the outstanding principal amount of all obligations
for borrowed money (including the Loan Obligations and the Receivable
Securitization Outstandings) including all such obligations evidenced by bonds,
notes, debentures, or other similar instruments; plus (b) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person; plus (c) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable incurred in the ordinary course of business); plus (d) all
obligations of others secured by (or for which the holder of such obligations
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed (provided that for purposes of this clause (d)
the amount of any such Indebtedness shall be deemed not to exceed the higher of
the market value or the book value of such assets), plus (e) all Capital Lease
Obligations; plus (f) all obligations, contingent or otherwise, of such Person
as an account party in respect of letters of credit and letters of guaranty (but
excluding obligations in respect of (1) trade or commercial letters of credit
issued for the account of such Person in the ordinary course of business and (2)
stand-by letters of credit issued to support obligations of such Person that are
not of the type described in any of clauses (a) through (c) and (e) of this
definition); plus (g) all obligations, contingent or otherwise, of such Person
in respect of bankers' acceptances.
"Total Revolving Exposure" means, the sum of the outstanding principal amount of
all Lenders’ Revolving Loans, their LC Exposure and their Swingline Exposure at
such time; provided, that, clause (a) of the definition of Swingline Exposure
shall only be applicable to the extent Lenders shall have funded their
respective participations in the outstanding Swingline Loans.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 24

--------------------------------------------------------------------------------







"Transactions" means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.
"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, or
the Eurodollar Daily Floating Rate.
"Voting Stock" of any specified Person as of any date means the capital stock of
such Person that is at the time entitled to vote generally in the election of
the board of directors of such Person.
"Weighted Average Life to Maturity" means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.
"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a "Revolving
Loan" or "Term Loan") or by Type (e.g., a "Eurodollar Loan") or by Class and
Type (e.g., a "Eurodollar Revolving Loan" or "Eurodollar Term Loan"). Borrowings
also may be classified and referred to by Class (e.g., a "Revolving Borrowing"
or "Term Loan Borrowing") or by Type (e.g., a "Eurodollar Borrowing") or by
Class and Type (e.g., a "Eurodollar Revolving Borrowing" or "Eurodollar Term
Loan Borrowing").
Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or other modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (c) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 25

--------------------------------------------------------------------------------







Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
"fair value", as defined therein.
Section 1.05    Conversion of Foreign Currencies.
(a)    Dollar Equivalents. The Administrative Agent may determine the Dollar
Amount of any amount as required hereby, and a determination thereof by the
Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination of any Dollar Amount by the Borrower. The Administrative Agent may
determine or redetermine the Dollar Amount of any amount on any date either in
its own discretion or upon the request of any Lender, including the Dollar
Amount of any Letter of Credit made or issued in any foreign currency.
(b)    Rounding-Off. The Administrative Agent may set up appropriate
rounding-off mechanisms or otherwise round-off amounts hereunder to the nearest
higher or lower amount in whole Dollars, Australian Dollars, Euros, whole other
currency or smaller denomination thereof to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are
expressed in whole Dollars, whole Australian Dollars, whole Euros, whole other
currency or in whole smaller denomination thereof, as may be necessary or
appropriate.
(c)    Letters of Credit in Alternative Currencies. Unless the context otherwise
requires, all calculations of amounts relating to Letters of Credit in an
Alternative Currency shall be based on the equivalent Dollar Amount thereof.
ARTICLE II.    

The Loan Facilities
Section 2.01    The Loans.
(a)    Revolving Loans and Commitments. Subject to the terms and conditions set
forth herein, each Revolving Lender agrees to make advances in Dollars to the
Borrower from time to time during the Revolving Availability Period in an
aggregate principal amount that will not result in such Lender's Revolving
Exposure exceeding such Lender's Revolving Commitment. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 26

--------------------------------------------------------------------------------







(b)    The Term Loan. Subject to the terms and conditions set forth herein, each
Term Loan Lender agrees to make a term Loan in Dollars to the Borrower on the
Effective Date, in a principal amount equal to the amount set opposite such Term
Loan Lender’s name on Schedule 2.01(C) as its Term Loan Amount. Amounts prepaid
or repaid in respect of the Term Loan may not be reborrowed, and no Term Loan
Lender is obligated to make any Loan that increases the outstanding amount of
its term loan hereunder on any date after the Effective Date. The aggregate
principal amount of the Term Loan made by all Term Loan Lenders on the Effective
Date is $250,000,000.
Section 2.02    Loans and Borrowings.
(a)    Loans Made Ratably.
(i)    Revolving Loans. Each Revolving Loan (other than a Swingline Loan) shall
be made as part of a Borrowing consisting of Revolving Loans of the same Class
and Type made by the Revolving Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Revolving
Lender to make any Revolving Loan required to be made by it shall not relieve
any other Revolving Lender of its obligations hereunder; provided that the
Commitments of the Revolving Lenders are several and no Revolving Lender shall
be responsible for any other Revolving Lender's failure to make Revolving Loans
as required.
(ii)    The Term Loan. The Term Loan made on the Effective Date shall be made as
part of a Borrowing consisting of Loans made by the Term Loan Lenders ratably in
accordance with each such Term Loan Lenders' Term Loan Amount. The failure of
any Term Loan Lender to make its Term Loan Amount available to the Borrower on
the Effective Date shall not relieve any other Term Loan Lender of its
obligations hereunder; provided that the obligations of the Term Loan Lenders
are several and no Term Loan Lender shall be responsible for any other Term Loan
Lender's failure to make its ratable portion of the Term Loan as required.
(b)    Loan Types. Subject to Section 2.13, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
(c)    Minimum Amounts; Limitation on Eurodollar Borrowings. At the commencement
of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in
an aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $5,000,000; provided that (i) an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) and (ii) an ABR Term Loan
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Term Loan. Each Swingline Loan shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten Eurodollar Borrowings
outstanding.
(d)    Limitation on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Revolving Maturity


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 27

--------------------------------------------------------------------------------





Date, the Term Loan Maturity Date or the applicable maturity date for any
Incremental Term Loan, as applicable.
Section 2.03    Requests for Borrowings. To request the initial Term Loan
Borrowing on the Effective Date, or a Revolving Borrowing in accordance with the
terms hereof, the Borrower shall notify the Administrative Agent of such request
by telephone (a) in the case of a Eurodollar Borrowing, not later than
12:00 noon, Dallas, Texas time, three Business Days before the date of the
proposed Borrowing, or (b) in the case of an ABR Borrowing, not later than 11:00
a.m. Dallas, Texas time on the same Business Day as the date of the proposed ABR
Revolving Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in the form attached hereto
as Exhibit D or in such other form as may be approved by the Administrative
Agent and signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of such Borrowing and that such Borrowing is a
Revolving Borrowing (or a request for the Term Loan on the Effective Date);
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and
(v)    the location and number of the Borrower's account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month's duration. After the
Effective Date, promptly following receipt of a Borrowing Request in accordance
with this Section, the Administrative Agent shall advise each Revolving Lender
of the details thereof and of the amount of such Revolving Lender's Loan to be
made as part of the requested Borrowing.
Section 2.04    Swingline Loans.
(a)    Commitment. Subject to the terms and conditions set forth herein, each
Swingline Lender severally may, but shall have no obligation to, make Swingline
Loans denominated in Dollars to the Borrower from time to time during the
Revolving Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $65,000,000, (ii) the aggregate principal
amount of outstanding Swingline Loans made by such Swingline Lender exceeding
such Swingline Lender's Swingline Commitment, or (iii) the sum of the Total
Revolving Exposures exceeding the then existing total Revolving Commitments;
provided that a Swingline Lender shall not be required to make a Swingline Loan
to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.
(b)    Borrowing Procedure. To request a Swingline Loan, the Borrower shall
notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 28

--------------------------------------------------------------------------------





12:00 noon, Dallas, Texas time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day), amount of the requested Swingline Loan, and whether
such Swingline Loan will accrue interest based on the Alternate Base Rate or the
Eurodollar Daily Floating Rate. The Administrative Agent will promptly advise
the Swingline Lenders of any such notice received from the Borrower. Each
Swingline Lender shall make its ratable portion of the requested Swingline Loan
(such ratable portion to be calculated based upon such Swingline Lender's
Swingline Commitment to the total Swingline Commitments of all Swingline
Lenders) available to the Borrower by means of a credit to the general deposit
account of the Borrower with the Administrative Agent designated for such
Swingline Lender or by wire transfer, automated clearing house debit or
interbank transfer to such other account, accounts or Person designated by the
Borrower (or, in the case of a Swingline Loan made to finance the reimbursement
of an LC Disbursement as provided in Section 2.05(e), by remittance to the
applicable Issuing Bank) by 3:00 p.m., Dallas, Texas time, on the requested date
of such Swingline Loan.
(c)    Independent Swingline Lender Obligations. The failure of any Swingline
Lender to make its ratable portion of a Swingline Loan shall not relieve any
other Swingline Lender of its obligation hereunder to make its ratable portion
of such Swingline Loan on the date of such Swingline Loan, but no Swingline
Lender shall be responsible for the failure of any other Swingline Lender to
make the ratable portion of a Swingline Loan to be made by such other Swingline
Lender on the date of any Swingline Loan.
(d)    Revolving Lender Participation in Swingline Loans. Any Swingline Lender
may by written notice given to the Administrative Agent require the Revolving
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender's Applicable
Percentage of such Swingline Loan or Swingline Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, promptly upon receipt of such
notice from the Administrative Agent (and in any event, if such notice is
received by 12:00 noon, Dallas, Texas time, promptly shall mean no later than
5:00 p.m., Dallas, Texas time on such Business Day and if received after 12:00
noon Dallas, Texas time, promptly shall mean no later than 10:00 a.m., Dallas,
Texas time on the immediately succeeding Business Day) to pay to the
Administrative Agent, for the account of such Swingline Lenders, such Revolving
Lender's Applicable Percentage of such Swingline Loan or Swingline Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this Section 2.04(d) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this Section 2.04(d) by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to such
Swingline Lenders the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this Section 2.04(d), and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to such Swingline Lender. Any amounts received by a Swingline
Lender from the Borrower (or other party on behalf of the Borrower) in respect
of a Swingline Loan after receipt by such Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this Section 2.04(d) and to such Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to such Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this Section 2.04(d) shall


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 29

--------------------------------------------------------------------------------





not relieve the Borrower of any default in the payment thereof.
(e)    Any Swingline Lender may be replaced at any time by written agreement
among the Borrower, the Administrative Agent, the replaced Swingline Lender and
the successor Swingline Lender. The Administrative Agent shall notify the
Lenders of any such replacement of a Swingline Lender. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to
Section 2.12(c). From and after the effective date of any such replacement,
(x) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (y) references herein to the term "Swingline Lender"
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require. After the replacement of a Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.
(f)    Subject to the appointment and acceptance of a successor Swingline
Lender, any Swingline Lender may resign as a Swingline Lender at any time upon
thirty days’ prior written notice to the Administrative Agent, the Borrower and
the Lenders, in which case, such Swingline Lender shall be replaced in
accordance with Section 2.04(e) above.
Section 2.05    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account,
denominated in Dollars, Australian Dollars or Euros, in a form reasonably
acceptable to the Administrative Agent and the Issuing Banks, at any time and
from time to time during the Revolving Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, any Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Notwithstanding anything herein to the contrary, (i) no
Issuing Bank shall have an obligation hereunder to issue any Letter of Credit;
each such issuance shall be at the sole discretion of the applicable Issuing
Bank and (ii) no Issuing Bank shall have an obligation hereunder to issue, and
shall not issue or renew, any Letter of Credit the proceeds of which would be
made available to any Person (A) to fund any activity or business of or with any
Sanctioned Person, or in any Sanctioned Country or (B) in any manner that would
result in a violation of any applicable Sanctions by any party to this
Agreement. Existing Letters of Credit are Letters of Credit hereunder for all
intents and purposes.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which date shall be a Business Day),
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the
currency in which such Letter of Credit will be denominated (which must be


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 30

--------------------------------------------------------------------------------





either Dollars, Australian Dollars or Euros), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. The applicable Issuing Bank (other
than JPMorgan Chase Bank, N.A. and its affiliates) shall promptly notify the
Administrative Agent in writing of any Letter of Credit issued for the account
of the Borrower. If requested by the applicable Issuing Bank, the Borrower also
shall submit a letter of credit application on such Issuing Bank's standard form
in connection with any request for a Letter of Credit. A Letter of Credit may be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $100,000,000, (ii) no
Lender's Revolving Exposure shall exceed its Revolving Commitment and (iii) the
Total Revolving Exposures shall not exceed the then existing total Revolving
Commitments.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Revolving Maturity Date;
provided that (A) any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods not to extend past the date in
the preceding clause (ii) and (B) any Letter of Credit may have an expiration
date that extends past the date in clause (ii) if the Borrower has, on the date
of issuance of such Letter of Credit, deposited in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the applicable Issuing Bank for such Letter of Credit, an amount in
Dollars equal to 105% of the LC Exposure for such Letter of Credit in accordance
with the terms of Section 2.05(j).
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, the applicable Issuing Bank
issuing such Letter of Credit hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender's Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent in
Dollars, for the account of each such Issuing Bank, such Revolving Lender's
Applicable Percentage of the Dollar Amount of each LC Disbursement made by any
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this
Section 2.05(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Any participation funded under this Section 2.05(d)
shall be converted to Dollar ABR Loans.
(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement in
the currency in which such Letter of Credit is denominated not later than
12:00 noon, Dallas, Texas time (or with respect to LC Disbursements not
denominated in Dollars, 12:00 noon, London, England time), on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., Dallas, Texas time (or with respect to LC
Disbursements not denominated in Dollars, 12:00 noon, London, England time), on
such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 noon, Dallas, Texas time (or
with respect to LC Disbursements not


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 31

--------------------------------------------------------------------------------





denominated in Dollars, 12:00 noon, London, England time), on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
12:00 noon, Dallas, Texas time (or with respect to LC Disbursements not
denominated in Dollars, 12:00 noon, London, England time), on the day of
receipt, or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Sections 2.03 or 2.04
that such payment be financed with an ABR Revolving Borrowing or Swingline Loan
in an equivalent Dollar Amount and, to the extent so financed, the Borrower's
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Revolving Lender's Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent in Dollars its Applicable Percentage of the Dollar
Amount of the payment then due from the Borrower, in the same manner as provided
in Section 2.06 with respect to Revolving Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this Section 2.05(e), the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Lenders have made payments pursuant to this Section 2.05(e) to
reimburse the applicable Issuing Bank, then to such Revolving Lenders and the
applicable Issuing Bank as their interests may appear. Any payment made by a
Revolving Lender pursuant to this Section 2.05(e) to reimburse an Issuing Bank
for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement. If the
Borrower fails to reimburse an Issuing Bank for the amount of any LC
Disbursement in respect of a Letter of Credit issued by such Issuing Bank in an
Alternative Currency, (A) automatically and with no further action required, the
Borrower’s obligation to reimburse the applicable LC Disbursement shall be
permanently converted into an obligation to reimburse the equivalent Dollar
Amount of such LC Disbursement and (B) the Administrative Agent shall notify
such Issuing Bank and each Revolving Lender of the applicable LC Disbursement,
the Dollar Amount thereof, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof.
(f)    Obligations Absolute. The Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 32

--------------------------------------------------------------------------------





not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank's
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), each Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.
(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the Dollar Amount equivalent of the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to
ABR Revolving Loans; provided that, if the Borrower fails to reimburse such
LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.12(d) shall also apply. Interest accrued pursuant to this
Section 2.05(h) shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the applicable Issuing
Bank shall be for the account of such Revolving Lender to the extent of such
payment.
(i)    Replacement of an Issuing Bank.
(i)    An Issuing Bank may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Revolving
Lenders of any such replacement of an Issuing Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement,
(A) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (B) references herein to the term "Issuing Bank" shall be deemed
to also refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 33

--------------------------------------------------------------------------------









(ii)    Subject to the appointment and acceptance of a successor Issuing Bank,
any Issuing Bank may resign as an Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Borrower and the Lenders,
in which case, such Issuing Bank shall be replaced in accordance with Section
2.05(i)(i) above.
(j)    Cash Collateralization. If any Event of Default exists, on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Required Revolving Lenders (or, if the maturity of the Loans has been
accelerated, Revolving Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders, an amount in Dollars equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Section 8.01. Each such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement and the
Borrower will, in connection therewith, execute and deliver such security and
pledge agreements in form and substance satisfactory to the Administrative Agent
which the Administrative Agent may, in its discretion, require. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower's
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other Obligations and the Borrower will, in
connection therewith, execute and deliver such security and pledge agreements in
form and substance satisfactory to the Administrative Agent which the
Administrative Agent may, in its discretion, require. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
Section 2.06    Funding of Borrowings.
(a)    Loans.
(i)    By Revolving Lenders. Each Revolving Lender shall make each Revolving
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in Dollars by 1:00 p.m., Dallas, Texas time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Revolving Lenders; provided that Swingline Loans shall
be made as provided in Section 2.04. The Administrative Agent will make such
Revolving Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent or by wire transfer, automated clearing house debit or
interbank transfer to such other account, accounts or Persons designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 34

--------------------------------------------------------------------------------









(ii)    By Term Loan Lenders. Each Term Loan Lender shall make its Term Loan
Amount available to the Borrower hereunder on the Effective Date by wire
transfer of immediately available funds in Dollars by 12:00 noon, Dallas, Texas
time, to the account of the Administrative Agent designated by it for such
purpose. The Administrative Agent will make the Term Loan available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent or by wire
transfer, automated clearing house debit or interbank transfer to such other
account, accounts or Persons designated by the Borrower in the Term Loan
Borrowing Request.
(b)    Fundings Assumed Made. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing
(including with respect to the Term Loan, any Term Loan Lender's Term Loan
Amount on the Effective Date) that such Lender will not make available to the
Administrative Agent such Lender's share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender's Loan included in such Borrowing.
Section 2.07    Interest Elections.
(a)    Conversion and Continuation. Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
as applicable, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
(b)    Delivery of Interest Election Request. To make an election pursuant to
this Section, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in the form of Exhibit E hereto or in any
other form approved by the Administrative Agent and signed by the Borrower.
(c)    Contents of Interest Election Request. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02 and paragraph (f) of this Section:


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 35

--------------------------------------------------------------------------------







(i)    the Borrowing to which such Interest Election Request applies (including
a specification if it is a Term Loan Borrowing or a Revolving Borrowing) and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term "Interest Period".
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.
(d)    Notice to the Lenders. Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each applicable Lender of the
details thereof and of such Lender's portion of each resulting Borrowing.
(e)    Automatic Conversion. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.
(f)    Limitations on Election. Notwithstanding any contrary provision hereof,
if an Event of Default exists and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto. A Borrowing of any Class may not be converted to or
continued as a Eurodollar Borrowing if after giving effect thereto (i) the
Interest Period therefor would commence before and end after a date on which any
principal of the Loans of such Class is scheduled to be repaid and (ii) the sum
of the aggregate principal amount of outstanding Eurodollar Borrowings of such
Class with Interest Periods ending on or prior to such scheduled repayment date
plus the aggregate principal amount of outstanding ABR Borrowings of such Class
would be less than the aggregate principal amount of Loans of such Class
required to be repaid on such scheduled repayment date.
Section 2.08    Termination and Reduction of Commitments.
(a)    Termination Date. Unless previously terminated, the Revolving Commitments
shall terminate on the Revolving Maturity Date.
(b)    Optional Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i)  each reduction of the Commitments of any Class shall be in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 and
(ii) the Borrower shall not terminate or reduce the Revolving Commitments if,
after


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 36

--------------------------------------------------------------------------------









giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.10, the sum of the Revolving Exposures would exceed the then
existing total Revolving Commitments.
(c)    Notice of Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the Class of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of any specified event, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such event shall not have occurred. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.
Section 2.09    Repayment of Loans; Evidence of Debt.
(a)    Promise to Pay. The Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of:
(i)    each Revolving Lender the then unpaid principal amount of each Revolving
Loan of such Lender on the Revolving Maturity Date,
(ii)    each Swingline Lender the then unpaid principal amount of each Swingline
Loan on the Revolving Maturity Date,
(iii)    each Term Loan Lender in its applicable pro rata share, equal quarterly
installment payments of the principal of the Term Loan equal to $7,500,000 per
fiscal quarter of the Borrower, with each such quarterly installment due and
payable on the last Business Day of each March, June, September and December,
commencing with the first such quarterly installment payment due and payable on
March 31, 2017,
(iv)    each Term Loan Lender in its applicable pro rata share, the then unpaid
principal amount of Term Loan on the Term Loan Maturity Date,
(v)    each applicable Lender entitled thereto, payments on each Incremental
Term Loan as agreed by the Borrower and the applicable Lenders making such
Incremental Term Loan, and
(vi)    each applicable Lender entitled thereto, all other outstanding Loan
Obligations on the Latest Maturity Date.
For the avoidance of doubt, any Incremental Term Loan shall not constitute a
Term Loan for the purposes of clauses (iii) and (iv) of this Section 2.09(a).
(b)    Lender Records. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 37

--------------------------------------------------------------------------------







(c)    Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender's share thereof.
(d)    Prima Facie Evidence. The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement. In
the event of any conflict between the account and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records maintained by the Administrative Agent
shall control in the absence of manifest error.
(e)    Request for a Note. Any Lender may request that Loans of any Class made
by it be evidenced by a promissory note. In such event, the Administrative Agent
shall prepare a promissory note which the Borrower shall execute and deliver to
the requesting Lender and its registered assigns. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein and its registered assigns.
Section 2.10    Prepayment of Loans.
(a)    Optional Prepayment. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, without
prepayment penalty or premium subject to the requirements of this Section and
Section 2.15.
(b)    Mandatory Prepayment of Revolving Loans. In the event and on such
occasion that the sum of the Revolving Exposures exceeds the then existing total
Revolving Commitments, the Borrower shall prepay Revolving Borrowings or
Swingline Borrowings (or, if no such Borrowings are outstanding, deposit cash
collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess.
(c)    Selection of Borrowing to be Prepaid.
(i)    Prior to any optional prepayment of Borrowings hereunder, the Borrower
shall specify whether such prepayment is to be made to the Term Loan or the
Revolving Loans, select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.
(ii)    Prior to any mandatory prepayment of Revolving Loans hereunder (such
mandatory prepayments to be applied to prepay the Revolving Loans), the Borrower
shall select the Revolving Borrowing or Revolving Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.
(d)    Notice of Prepayment; Application of Prepayments. The Borrower shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lenders) by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 noon, Dallas, Texas time, three Business Days before the
date


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 38

--------------------------------------------------------------------------------









of prepayment, (ii) in the case of prepayment of an ABR Borrowing or a Swingline
Loan, not later than 12:00 noon, Dallas, Texas time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
Class and the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.08, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08; provided, further, that the Borrower
may rescind any such prepayment notice for a Revolving Loan or the Term Loan, or
both, if such notice stated in writing that it was conditioned on the occurrence
of a specified event and such event shall not have occurred. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Revolving
Borrowing shall be applied ratably to the Revolving Loans included in the
prepaid Revolving Borrowing and each voluntary prepayment of a Term Loan
Borrowing shall be applied to installments due under the Term Loan in the order
of maturity. Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.12 and (ii) break funding payments to the extent
required by Section 2.15.
Section 2.11    Fees.
(a)    Commitment Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of each Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the date which is three Business Days following the last
day of each March, June, September and December of each year and on the date on
which the Revolving Commitments terminate, commencing on the first such date to
occur after the date hereof. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees with respect to Revolving Commitments, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender (and the Swingline Exposure of such Lender
shall be disregarded for such purpose).
(b)    Letter of Credit Fees. The Borrower agrees to pay in Dollars (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate as interest on Eurodollar Revolving Loans on the
average daily Dollar Amount of such Revolving Lender's LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date on which such Lender's Revolving Commitment terminates and the date on
which such Revolving Lender ceases to have any LC Exposure, and (ii) to the
applicable Issuing Bank a fronting fee, which shall accrue at the rate of 0.125%
per annum on the average daily Dollar Amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the applicable Issuing Bank's standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees shall be payable on the
third Business Day following the last day of each March, June, September and
December of each year commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 39

--------------------------------------------------------------------------------









Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed in writing upon between the Borrower and the
Administrative Agent.
(d)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent (or to an
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.
Section 2.12    Interest.
(a)    ABR Borrowings. The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(b)    Eurodollar Borrowings. The Loans comprising each Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate.
(c)    Swingline Borrowings. In accordance with Section 2.04(b), the Borrower
may elect for a Swingline Loan to bear interest at either (a) the Alternate Base
Rate plus the Applicable Rate or (b) the Eurodollar Daily Floating Rate plus the
Applicable Rate.
(d)    Default Interest. Notwithstanding the foregoing, subject to Section
10.13, if any principal of or interest on any Loan or any fee or other amount
payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section. In addition, if any Event of Default
exists and the Required Lenders request, the outstanding principal amount of the
Loans shall bear interest, after as well as before judgment, as a rate per annum
equal to 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section.
(e)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Revolving Commitments, the Revolving Maturity Date or the Term Loan Maturity
Date, as applicable; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any




SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 40

--------------------------------------------------------------------------------







Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(f)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate and Eurodollar Daily Floating Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
Section 2.13    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate for such Interest Period;
or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period,
then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (x)
any Interest Election Request that requests the conversion of any Adjusted LIBO
Rate Borrowing to, or continuation of Adjusted LIBO Rate Borrowing shall be
ineffective, (y) if any Borrowing Request requests a Eurodollar Borrower, such
Borrowing shall be made as an ABR Borrowing; provided, further that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
Section 2.14    Increased Costs.
(a)    Change In Law. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank; or
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 41

--------------------------------------------------------------------------------







and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, an Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, an Issuing Bank or such
other Recipient hereunder (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender, an Issuing Bank or such other Recipient,
as the case may be, such additional amount or amounts as will compensate such
Lender, an Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Adequacy. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender's or any Issuing Bank's
capital or on the capital of such Lender's or any Issuing Bank's holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by an Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender's or such Issuing Bank's holding company could
have achieved but for such Change in Law (taking into consideration such
Lender's or such Issuing Bank's policies and the policies of such Lender's or
such Issuing Bank's holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender's or such Issuing
Bank's holding company for any such reduction suffered.
(c)    Delivery of Certificate. A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Limitation on Compensation. Failure or delay on the part of any Lender or
any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's or such Issuing Bank's right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender's or such
Issuing Bank's intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.
Section 2.15    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.10(d) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.18, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 42

--------------------------------------------------------------------------------







Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.
Section 2.16    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.16) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
(b)    Payment of Other Taxes. In addition, the Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.16, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 43

--------------------------------------------------------------------------------







each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times reasonably requested by the Borrower or the Administrative Agent and at
the time or times prescribed by applicable law, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent or prescribed by applicable law, as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A), (f)(ii)(B) and (f)(ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. person (within the meaning of Section
7701(a)(3) of the Code) shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), an executed IRS Form W-9 (or successor
form) certifying that such Lender is exempt from U.S. federal backup withholding
tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or W-8BEN-E, as
applicable (or successor form) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the "interest" article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable (or successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 44

--------------------------------------------------------------------------------







(II)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y) an
executed IRS Form W-8BEN or W-8BEN-E, as applicable (or successor form); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, an executed
IRS Form W-8IMY (or successor form), accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, as applicable (or successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form
W-9 (or successor form), and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a "grandfathered obligation" within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 45

--------------------------------------------------------------------------------







(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party's obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this Section 2.16, the term "Lender"
includes each Issuing Bank and the term "applicable law" includes FATCA.
Section 2.17    Payments Generally; Pro Rata Treatment; Sharing of Set-Offs;
Proceeds of Guaranty Agreement.
(a)    Payments Generally. The Borrower shall make each payment required to be
made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.14, 2.15 or 2.16, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 12:00 noon, Dallas, Texas time), on the
date when due, in immediately available funds, without set‑off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent pursuant to the payment instructions
provided by the Administrative Agent, except payments to be made directly to an
Issuing Bank or Swingline Lenders as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. Except as specified in Section 2.05 with respect
to Letters of Credit issued in an Alternative Currency, all payments under each
Loan Document shall be made in Dollars.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 46

--------------------------------------------------------------------------------







(b)    Pro Rata Application. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.
(c)    Sharing of Set-offs. If any Lender shall, by exercising any right of
set‑off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or participations in LC Disbursements or
Swingline Loans, as applicable, resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon, as
applicable, than the proportion received by any other Lender of the same Class,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the applicable Loans and/or participations in
LC Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements and Swingline
Loans, as applicable; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(d)    Payments from Borrower Assumed Made. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or an
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(e)    Set-Off Against Amounts Owed Lenders. If any Lender shall fail to make
any payment required to be made by it pursuant to this Agreement or any other
Loan Document, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender's obligations under such Sections until all such
unsatisfied obligations are fully paid, and/or (ii) hold such amounts in a
segregated account over which the Administrative Agent shall have exclusive


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 47

--------------------------------------------------------------------------------





control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.
(f)    Application of Proceeds of Guaranty Agreement. All amounts received under
the Guaranty Agreement shall first be applied as payment of the accrued and
unpaid fees of the Administrative Agent hereunder and then to all other unpaid
or unreimbursed Obligations (including reasonable attorneys' fees and expenses)
owing to the Administrative Agent in its capacity as Administrative Agent only
and then any remaining amount of such proceeds shall be distributed:
(i)    first, to the Lenders, pro rata in accordance with the respective unpaid
amounts of Loan Obligations and Swap Agreement Obligations relating to any
interest rate, currency or commodity Swap Agreement, until all such Loan
Obligations and Swap Agreement Obligations have been Fully Satisfied;
(ii)    second, to the Lender Parties, pro rata in accordance with the
respective unpaid amounts of the Deposit Obligations, until all Deposit
Obligations have been Fully Satisfied; and
(iii)    third, to the Lender Parties, pro rata in accordance with the
respective unpaid amounts of the remaining Obligations.
Notwithstanding the foregoing, amounts received from any Loan Party that is not
a Qualified ECP Guarantor shall not be applied to Obligations that are Excluded
Swap Obligations or any Excluded Swap Obligation of such Guarantor.
(g)    Noncash Proceeds. Notwithstanding anything contained herein to the
contrary, if the Administrative Agent shall ever acquire any collateral through
foreclosure or by a conveyance in lieu of foreclosure or by retaining any of the
collateral in satisfaction of all or part of the Obligations or if any proceeds
received by the Administrative Agent to be distributed and shared pursuant to
this Section 2.17 are in a form other than immediately available funds, the
Administrative Agent shall not be required to remit any share thereof under the
terms hereof and the Lender Parties shall only be entitled to their undivided
interests in the collateral or noncash proceeds as determined by paragraph (f)
of this Section 2.17. The Lender Parties shall receive the applicable portions
(in accordance with the foregoing paragraph (f)) of any immediately available
funds consisting of proceeds from such collateral or proceeds of such noncash
proceeds so acquired only if and when received by the Administrative Agent in
connection with the subsequent disposition thereof. While any collateral or
other property to be shared pursuant to this Section is held by the
Administrative Agent pursuant to this clause (g), the Administrative Agent shall
hold such collateral or other property for the benefit of the Lender Parties and
all matters relating to the management, operation, further disposition or any
other aspect of such collateral or other property shall be resolved by the
agreement of the Required Lenders.
(h)    Return of Proceeds. If at any time payment, in whole or in part, of any
amount distributed by the Administrative Agent hereunder is rescinded or must
otherwise be restored or returned by the Administrative Agent as a preference,
fraudulent conveyance, or otherwise under any bankruptcy, insolvency, or similar
law, then each Person receiving any portion of such amount agrees, upon demand,
to return the portion of such amount it has received to the Administrative
Agent.
(i)    Notice of Amount of Obligations. Prior to making any distribution under
clause (f) of this Section, the Administrative Agent shall request each Lender
to provide the Administrative Agent with a statement of the amounts of Swap
Agreement Obligations and Deposit Obligations then owed to such Lender and its
Affiliates. A Lender may provide such information to the


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 48

--------------------------------------------------------------------------------







Administrative Agent at any time and the Administrative Agent may also request
such information at any time. If a Lender does not provide the Administrative
Agent a statement of the amount of any such Obligations within three (3)
Business Days of the date requested, the Administrative Agent may make
distributions under clause (f) thereafter and the amount of Swap Agreement
Obligations and Deposit Obligations then owed to such Lender and its Affiliates
shall conclusively be deemed to be zero for purposes of such distributions.
Neither the Lender nor its Affiliates shall have a right to share in such
distributions with respect to any Swap Agreement Obligations or Deposit
Obligations owed to it. If a Lender shall thereafter provide the Administrative
Agent a statement of the amount of the Swap Agreement Obligations and Deposit
Obligations then owed to such Lender and its Affiliates, any distribution under
clause (b) made after the notice is received by the Administrative Agent shall
take into account the amount of the Swap Agreement Obligations and/or Deposit
Obligations then owed. No Lender nor any Affiliate of a Lender that has not
provided the statement of the amount of the Swap Agreement Obligations or
Deposit Obligations owed under this clause (i) shall be entitled to share
retroactively in any distribution made prior to the date when such statement was
provided. In furtherance of the provisions of Article IX, the Administrative
Agent shall in all cases be fully protected in making distributions hereunder in
accordance with the statements of the Swap Agreement Obligations and Deposit
Obligations received from the Lenders under this clause (i).
Section 2.18    Mitigation Obligations; Replacement of Lenders.
(a)    Mitigation. If any Lender requests compensation under Section 2.14, or if
the Borrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    Replacement. If any Lender requests compensation under Section 2.14, or
if the Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, or if any Lender becomes a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights (other than its exiting rights to
payments pursuant to Sections 2.14 and 2.07) and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Commitment is being assigned, each Issuing Bank and
Swingline Lender), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 49

--------------------------------------------------------------------------------







Section 2.19    Incremental Facility.
(a)    Request for Incremental Commitments. By written notice sent to the
Administrative Agent (which the Administrative Agent shall promptly distribute
to the Lenders), the Borrower may request (i) one or more increases in the
Revolving Commitments (a "Revolving Commitment Increase") and/or (ii) one or
more incremental term loan commitments (an "Incremental Term Loan Commitment"
and, together with any Revolving Commitment Increases, the "Incremental
Commitments") to make incremental term loans (an "Incremental Term Loan");
provided that (A) the total aggregate principal amount for all such Revolving
Commitment Increases and Incremental Term Loans made after the Third Amendment
Effective Date shall not exceed an amount equal to $0; (B) if the Borrower is
requesting a Revolving Commitment Increase, the aggregate amount of the
Revolving Commitments shall not have been previously reduced, nor shall the
Borrower have given notice of any such reduction under Section 2.08(b) which has
not been revoked by the time of the Borrower's notice under this Section 2.19;
(C) the aggregate amount of the Incremental Commitments shall not previously
have been increased pursuant to this Section 2.19 more than three times; and
(D) any such request for an Incremental Commitment shall be in a minimum amount
of $5,000,000 or, if less, the remaining amount permitted pursuant to the
foregoing clause (A).
(b)    Procedure and Lenders. Each notice from the Borrower pursuant to this
Section shall set forth the requested amount, whether such Incremental
Commitment request is for a Revolving Commitment Increase or an Incremental Term
Loan Commitment, and the proposed terms of the relevant proposed Incremental
Commitment. Incremental Commitments may be provided by any existing Lender or by
any other Persons (each such existing Lender or Person, an "Incremental
Lender"); provided that the Borrower, the Administrative Agent, and, if a
Revolving Commitment Increase provides for a new Person to become a Lender
hereunder, each Issuing Bank and the Swingline Lenders, shall have consented. At
the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each proposed
Incremental Lender is requested to respond. Each proposed Incremental Lender may
elect or decline, in its sole discretion, and shall notify the Administrative
Agent within any such required time period specified in such notice whether it
agrees to provide an Incremental Commitment and, if so, whether by an amount
equal to, greater than or less than requested. Any Person not responding within
such time period shall be deemed to have declined to provide the Incremental
Commitment requested in the applicable notice.
(c)    Effective Date and Allocations. The Administrative Agent and the Borrower
shall determine the effective date (each, an "Increase Effective Date") for each
Incremental Commitment and the final allocation of such Incremental Commitment.
The Administrative Agent shall promptly notify the Borrower and the Lenders of
the final allocations of such Incremental Commitment and the Increase Effective
Date.
(d)    Conditions to Effectiveness of Increase. Each Incremental Commitment
shall become effective as of the applicable Increase Effective Date; provided:
(i)    no Default shall exist on such Increase Effective Date immediately prior
to or after giving effect to (A) such Incremental Commitment or (B) the making
of any extensions of credit pursuant thereto;
(ii)    the Borrower is in pro forma compliance with the financial covenants set
forth in Article VII based on the financial statements most recently delivered
pursuant to Section 5.01 (A) after giving effect to such Incremental Commitment
(assuming that the entire applicable Incremental Term Loan and/or Revolving
Commitment Increase is fully funded on the effective date thereof and (B) after
giving effect to any permanent repayment of Indebtedness and (C) giving
pro-forma effect to the


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 50

--------------------------------------------------------------------------------







consummation of any acquisition with the proceeds of any borrowing under any
such Incremental Commitment in connection therewith);
(iii)    each such Incremental Commitment shall be effected pursuant to an
amendment or restatement (each an "Incremental Amendment") to this Agreement
and, as appropriate, the other Loan Documents, executed by the Borrower, the
Administrative Agent, the other applicable Loan Parties and the applicable
Incremental Lenders, which Incremental Amendment may with the consent of the
Borrower and the Administrative Agent, but without the consent of any other
Lenders except to the extent required in Section 10.02(b)(i), effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.19, including, to the extent that an
Incremental Term Loan is effected, provisions to provide for tranche voting for
matters relating to the Incremental Term Loan or the Revolving Loans, as
applicable;
(iv)    in the case of each Incremental Term Loan (the terms of which shall be
set forth in the relevant Incremental Amendment):
(A)    such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Incremental Lenders making such Incremental Term
Loan and the Borrower, but will not in any event have a (I) maturity date that
is earlier than the Latest Maturity Date or (II) Weighted Average Life to
Maturity shorter than the then Weighted Average Life to Maturity of the Term
Loan or any other Incremental Term Loan;
(B)    the Applicable Rate and pricing grid, if applicable, for such Incremental
Term Loan shall be determined by the applicable Incremental Lenders and the
Borrower on the applicable Increase Effective Date and shall be consistent with
then current market conditions; and
(C)    except as provided above, all other terms and conditions applicable to
any Incremental Term Loan, to the extent not consistent with the terms and
conditions of this Agreement prior to giving effect thereto, shall be reasonably
satisfactory to the Administrative Agent and the Borrower (but in no event shall
such terms and conditions be more restrictive, taken as a whole, than those set
forth in this Agreement and any other Loan Document);
(v)    in the case of each Revolving Commitment Increase (the terms of which
shall be set forth in the relevant Incremental Amendment):
(A)    Revolving Loans made with respect to the Revolving Commitment Increase
shall mature on the Revolving Maturity Date and shall be subject to the same
terms and conditions as the other Revolving Loans;
(B)    the outstanding Revolving Loans and Applicable Percentages of Swingline
Loans and/or Letters of Credit will be reallocated by the Administrative Agent
on the applicable Increase Effective Date among the Revolving Lenders (including
the Incremental Lenders providing such Revolving Commitment Increase) in
accordance with their revised Applicable Percentages (and the Revolving Lenders
(including the Incremental Lenders providing such Revolving Commitment Increase)
agree to make all payments and adjustments necessary to effect such reallocation
and the Borrower shall pay any and all costs required pursuant to Section 2.15
(if any) in connection with such reallocation as if such reallocation were a
repayment); and


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 51

--------------------------------------------------------------------------------







(C)    except as provided above, all of the other terms and conditions
applicable to such Revolving Commitment Increase shall, except to the extent
otherwise provided in this Section 2.19, be identical to the terms and
conditions applicable to the Revolving Loans; and
(vi)    each Incremental Commitment shall constitute Loan Obligations of the
Borrower and shall be guaranteed and treated the same in all other respects as
the other extensions of credit on a pari passu basis; and
any Incremental Lender with a Revolving Commitment Increase shall be entitled to
the same voting rights as the existing Revolving Lenders and any extensions of
credit made in connection with each Revolving Commitment Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Loans made
hereunder, and any Incremental Lender that makes an Incremental Term Loan shall
be entitled to the same voting rights as the existing Term Loan Lenders and will
not be entitled to any preferential payment or prepayment treatment, or
defeasance or similar feature.
Section 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Suspension of Commitment Fees. Fees shall cease to accrue on the unfunded
portion of the Revolving Commitment of such Defaulting Lender pursuant to
Section 2.11(a);
(b)    Suspension of Voting. The Commitment and Revolving Exposure of such
Defaulting Lender, if any, shall not be included in determining whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section
10.02); provided that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby;
(c)    Participation Exposure. If any Swingline Exposure or LC Exposure exists
at the time a Revolving Lender becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure (other than the
portion of such Swingline Exposure referred to in clause (b) of the definition
of such term) of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that (x) the conditions set forth in Section
4.02 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), (y) the sum of all non-Defaulting Lenders'
Revolving Exposures not exceed the total of all non-Defaulting Lenders'
Revolving Commitments and (z) such reallocation does not cause the Revolving
Exposure of any non-Defaulting Lender to exceed such non-Defaulting Lender's
Revolving Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize, for the benefit of the applicable Issuing Banks,
the Borrower's obligations corresponding to such Defaulting Lender's LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 52

--------------------------------------------------------------------------------







(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender's LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender's LC Exposure during the period such
Defaulting Lender's LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.11(a) and 2.11(b) shall be adjusted in accordance with such non-Defaulting
Lenders' Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender's LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.11(b) with respect
to such Defaulting Lender's LC Exposure shall be payable to the applicable
Issuing Bank until such LC Exposure is reallocated and/or cash collateralized;
and
(d)    Suspension of Swingline Loans. So long as any Revolving Lender is a
Defaulting Lender, no Swingline Lender shall be required to fund any Swingline
Loan and no Issuing Bank shall be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender's then outstanding LC Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.20(c), and Swingline
Exposure related to any newly made Swingline Loan or LC Exposure related to any
or newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank or any Swingline Lender has a good faith
belief that any Revolving Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Revolving Lender commits to
extend credit, no Issuing Bank shall be required to issue, amend or increase any
Letter of Credit and no Swingline Lender shall be required to fund any Swingline
Loan, unless the applicable Issuing Bank or the Swingline Lenders, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to such Issuing Bank or each Swingline Lender, as the case may be,
to defease any risk to it in respect of such Lender hereunder.
In the event that each of the Administrative Agent, the Borrower, each Issuing
Bank and each Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then, to the extent such Defaulting Lender is a Revolving Lender, the
Swingline Exposure and LC Exposure of the Revolving Lenders shall be readjusted
to reflect the inclusion of such Revolving Lender's Revolving Commitment and on
the date of such readjustment such Revolving Lender shall purchase at par such
of the Revolving Loans of the other Revolving Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Revolving Lender to hold such Revolving Loans in accordance with its
Applicable Percentage.
ARTICLE III.    

Representations and Warranties
In order to induce the Administrative Agent, the Issuing Banks and the Lenders
to enter into this Agreement and to make Loans and issue Letters of Credit
hereunder, the Borrower represents and warrants to the Administrative Agent, the
Issuing Banks and the Lenders that:


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 53

--------------------------------------------------------------------------------







Section 3.01    Organization; Powers. Each of the Borrower and its Material
Subsidiaries is (i) duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (ii) has all requisite power
and authority to carry on its business as now conducted, and (iii) is qualified
to do business, and is in good standing, in every jurisdiction where such
qualification is required except, in the case of (ii) or (iii) above, where the
failure to do so qualify could not reasonably be expected to result in a
Material Adverse Effect.
Section 3.02    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party's corporate, partnership or
limited liability company powers (as applicable) and have been duly authorized
by all necessary corporate, partnership or limited liability action (as
applicable) and, if required, all stockholder action. This Agreement has been
duly executed and delivered by the Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
the Borrower or such Loan Party (as the case may be), enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors' rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
Section 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other Person, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the charter, bylaws or other
organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any material indenture, agreement or other instrument binding upon the Borrower
or any of its Subsidiaries or its assets (including the documentation governing
the Senior Unsecured Notes), or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.
Section 3.04    Financial Condition; No Material Adverse Change.
(a)    The Borrower has heretofore publicly filed with the SEC via the EDGAR
filing system its consolidated balance sheet and statements of income,
stockholders equity and cash flows (i) as of and for the fiscal year ended
December 31, 2017, reported on by KPMG LLP, independent public accountants, and
(ii) as of and for the fiscal quarter and the portion of the fiscal year ended
September 30, 2018, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year‑end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.
(b)    Except as disclosed in the financial statements referred to above or the
notes thereto and except for the Disclosed Matters, after giving effect to the
Transactions, the Borrower nor its Subsidiaries has, as of the Third Amendment
Effective Date, any material contingent liabilities, unusual long‑term
commitments or unrealized losses.
(c)    Since December 31, 2017, there has been no material adverse change in the
business, operations, affairs, financial condition, assets or properties of the
Borrower and the Subsidiaries, taken as a whole.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 54

--------------------------------------------------------------------------------







Section 3.05    Properties.
(a)    Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property necessary or material
to its business in the ordinary course, except for such defects in title that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(b)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
used in its business in the ordinary course, and the use thereof by the Borrower
and its Subsidiaries does not infringe upon the rights of any other Person,
except as, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
(c)    As of the Third Amendment Effective Date, neither the Borrower nor any of
its Subsidiaries has received notice of, or has knowledge of, any pending or
contemplated condemnation proceeding affecting any fee-owned real property or
any sale or disposition thereof in lieu of condemnation.
Section 3.06    Litigation and Environmental Matters.
(a)    Except for the Disclosed Matters, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
any of the Loan Documents or the Transactions.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any reasonable basis for any Environmental Liability.
(c)    The Disclosed Matters, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Since the Third
Amendment Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.
Section 3.07    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except in
instances where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. No Default
has occurred and is continuing.
Section 3.08    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an "investment company" as defined in, or subject to regulation
under, the Investment Company Act of 1940.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 55

--------------------------------------------------------------------------------









Section 3.09    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes in excess of $5,000,000
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
Section 3.10    ERISA. As of the Third Amendment Effective Date, (a) no ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect and
(b) the present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $100,000,000
the fair market value of the assets of all such underfunded Plans.
Section 3.11    Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to any
information consisting of forward-looking statements, estimates projections and
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, it being understood that such forward-looking
statements, estimates, projections and projected financial information are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Borrower or any of its Subsidiaries and no assurance can be
given that such forward-looking statements, estimates, projections and projected
financial information will be realized.
Section 3.12    Material Subsidiaries. As of the Effective Date, the Borrower
has no Material Subsidiaries other than those listed on Schedule 3.12 hereto. As
of the Effective Date, Schedule 3.12 sets forth the jurisdiction of
incorporation or organization of each such Material Subsidiary, the percentage
of Borrower's ownership of the outstanding Equity Interests of each Material
Subsidiary directly owned by Borrower, and the percentage of each Material
Subsidiary's ownership of the outstanding Equity Interests of each other
Material Subsidiary. All of the outstanding Equity Interest of Borrower and each
Material Subsidiary have been validly issued, are fully paid, and are
nonassessable. Except as permitted to be issued or created pursuant to the terms
hereof (including stock options or other equity based awards granted to
officers, directors, employees and consultants of the Borrower or any
Subsidiary) or as reflected on Schedule 3.12, there are no outstanding
subscriptions, options, warrants, calls, or rights (including preemptive rights)
to acquire, and no outstanding securities or instruments convertible into any
Equity Interests of the Borrower or any Material Subsidiary.
Section 3.13    Insurance. Each of the Borrower and the Subsidiaries maintain
with financially sound and reputable insurers, insurance with respect to its
properties and business against such casualties and contingencies and in such
amounts as are usually carried by businesses engaged in similar activities as
the Borrower and the Subsidiaries and located in similar geographic areas in
which the Borrower and the Subsidiaries operate


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 56

--------------------------------------------------------------------------------





Section 3.14    Labor Matters. As of the Third Amendment Effective Date, except
where non-compliance cannot reasonably be expected to have a Material Adverse
Effect, (i) the hours worked by and payments made to employees of the Borrower
and the Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable Federal, state, local or foreign law dealing with such
matters, and (ii) all payments due from the Borrower or any Subsidiary, or for
which any claim may be made against the Borrower or any Subsidiary, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Borrower or such Subsidiary.
As of the Third Amendment Effective Date, there are no strikes, lockouts or
slowdowns against the Borrower or any Subsidiary pending or, to the knowledge of
the Borrower, threatened which could reasonably be expected to result in a
Material Adverse Effect. The consummation of the Transactions will not give rise
to any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which the Borrower or any
Subsidiary is bound.
Section 3.15    Solvency. Immediately after the consummation of the Transactions
to occur on the Third Amendment Effective Date and immediately following the
making of each Loan made on the Third Amendment Effective Date and after giving
effect to the application of the proceeds of such Loans, (a) the fair value of
the assets of each Loan Party, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Effective Date. As used in this Section 3.15, the term "fair
value" means the amount at which the applicable assets would change hands
between a willing buyer and a willing seller within a reasonable time, each
having reasonable knowledge of the relevant facts, neither being under any
compulsion to act, with equity to both and "present fair saleable value" means
the amount that may be realized if the applicable company's aggregate assets are
sold with reasonable promptness in an arm's length transaction under present
conditions for the sale of a comparable business enterprises.
Section 3.16    Margin Securities. The Borrower is not engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulations U or X of the Board of Governors of the Federal Reserve System),
and, except for the repurchases of the Borrower's capital stock in accordance
with the limitations in Section 5.10 and Section 6.08, no part of the proceeds
of any Loan will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying margin stock.
Section 3.17    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and directors and to
the knowledge of the Borrower its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate any Anti-Corruption Law or applicable Sanctions.
Section 3.18    EEA Financial Institutions    . No Loan Party is an EEA
Financial Institution.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 57

--------------------------------------------------------------------------------







ARTICLE IV.    

Conditions
Section 4.01    Conditions of Initial Credit Extension. The effectiveness of
this Agreement to amend and restate the Prior Credit Agreement and to obligate
the Lenders to make Loans and the Issuing Banks to issue Letter of Credit
hereunder is subject to the satisfaction of the following conditions:
(a)    Execution and Delivery of This Agreement. The Administrative Agent (or
its counsel) shall have received from each party hereto either (i) a counterpart
of this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.
(b)    Guaranty Agreement. The Administrative Agent (or its counsel) shall have
received from each Subsidiary Guarantor either (i) a counterpart of the Guaranty
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of the Guaranty Agreement.
(c)    Prior Credit Agreement. The Administrative Agent shall have received
evidence that all unpaid interest and fees accrued under the Prior Credit
Agreement through the Effective Date, all other amounts due and payable,
including principal, in connection with the existing Revolving Loans and Term
Loan (as such terms are defined in the Prior Credit Agreement) and all other
fees, expenses and other charges outstanding thereunder (including any amounts
due under the Prior Credit Agreement arising as a result of the termination of
all interest periods thereunder on the Effective Date) shall have been
refinanced or paid or shall be refinanced or paid with the proceeds of the
initial Loans hereunder and all Commitments cancelled.
(d)    Legal Opinion. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of counsel for the Loan Parties covering the matters set
forth in Sections 3.01, 3.02 and 3.03 of this Agreement, such other matters
relating to the Loan Parties, the Loan Documents or the Transactions as the
Required Lenders shall reasonably request. The Loan Parties hereby request such
counsel to deliver such opinions.
(e)    Corporate Authorization Documents. The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Loan Party, the authorization of the Transactions and any other
legal matters relating to the Loan Parties, the Loan Documents or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.
(f)    Closing Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a), (b) and (c) of Section 4.02.
(g)    Indemnity Letter. If the Borrower requests all or any portion of the
funding of the Loan in Eurodollars on the Effective Date, the Administrative
Agent shall have received an Indemnity Letter, dated the Effective Date and
signed by the President, a Vice President or a Financial Officer of the
Borrower, indemnifying the applicable Lenders with respect to any requested
funding in Eurodollar Loans


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 58

--------------------------------------------------------------------------------







on the Effective Date, such indemnity to be consistent with the provisions of
Section 2.15 and otherwise reasonably satisfactory to the Administrative Agent
and the Lenders.
(h)    Fees. The Administrative Agent, the Joint Lead Arrangers and the Lenders
shall have received all fees and other amounts due and payable pursuant to any
fee letter between the Borrower and any Joint Lead Arranger or Lender, this
Agreement or any other Loan Document on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder or under any other Loan Document or the Administrative Agent, the
Joint Lead Arrangers and the Lenders shall have received evidence that such fees
and amounts shall be paid with the proceeds of the initial Loans hereunder.
(i)    Solvency Certificate. The Administrative Agent shall have received a
certificate from the treasurer of the Borrower, in form and substance reasonably
acceptable to the Administrative Agent, certifying that Loan Parties, after
giving effect to this Agreement, and the other transactions contemplated hereby,
are solvent.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.02) at or prior to 3:00 p.m., Dallas, Texas time, on August 30, 2016
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
Section 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (including, without limitation, on the
Effective Date), and of the Issuing Banks to issue, amend, renew or extend any
Letter of Credit, is subject to receipt of the request therefor in accordance
herewith and to the satisfaction of the following conditions:
(a)    Representations and Warranties. The representations and warranties of
each Loan Party set forth in the Loan Documents shall be true and correct in all
material respects or, in the case of such representations and warranties which
are subject to a materiality or Material Adverse Effect qualifier, such
representations and warranties shall be true and correct in all respects, in
each case on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent such representations and warranties specifically relate to any
earlier date in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date, or, in the
case of such representations and warranties which are subject to a materiality
or Material Adverse Effect qualifier, such representations and warranties shall
be true and correct in all respects as of such earlier date;
(b)    Revolving Commitments. At the time of and immediately after giving effect
to each such Revolving Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, the Total Revolving Exposure
of all Lenders shall not exceed the then existing total Revolving Commitments of
all Lenders; and
(c)    No Default. At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall exist.
Each Borrowing (other than in an Interest Election Request to convert an ABR
Loan to a different Type or to continue a Eurodollar Loan) and each issuance,
amendment, renewal or extension of a Letter of


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 59

--------------------------------------------------------------------------------









Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.
Section 4.03    Effective Date Adjustments. On the Effective Date, the aggregate
amount of the revolving commitments under the Prior Credit Agreement is not
changing but Lenders' participations in the Revolving Commitments may differ due
from their pro rata percentages established under the Prior Credit Agreement. 
As a result, the Lenders’ participations in the aggregate amount available to be
drawn under letters of credit issued under the Prior Credit Agreement which are
deemed to be Existing Letters of Credit hereunder, may not be held pro rata by
the Revolving Lenders in accordance with their Applicable Percentages determined
hereunder.   To remedy the foregoing, on the Effective Date, upon fulfillment of
the conditions in Section 4.01, the Revolving Lenders shall be deemed to have
purchased and sold participations in the aggregate amount available to be drawn
under the Existing Letters of Credit among themselves so that after giving
effect thereto the Revolving Lenders participations in the aggregate amount
available to be drawn under such Existing Letters of Credit will be held by the
Revolving Lenders, pro rata in accordance with their respective Applicable
Percentages hereunder. 
ARTICLE V.    

Affirmative Covenants
Until the Loan Obligations have been Fully Satisfied, the Borrower covenants and
agrees with the Administrative Agent, the Issuing Banks and the Lenders that:
Section 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:
(a)    Annual Audit. Within 90 days after the end of each fiscal year of the
Borrower, its (i) audited consolidated balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, and (ii) a report by KPMG LLP or other independent public
accountants of recognized national standing (without a "going concern" or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
(b)    Quarterly Financial Statements. Within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower, its
unaudited consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(c)    Compliance Certificate. Concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate in substantially the
form of Exhibit B hereto of a Financial Officer of the Borrower (or any other
form acceptable to the Administrative Agent) (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (ii)
certifying that, as of the date of such


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 60

--------------------------------------------------------------------------------









certificate, the Total Revolving Exposure of all Lenders does not exceed the
then existing total Revolving Commitments of all Lenders, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Article VII, and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the Borrower's audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;
(d)    Debt Rating. Promptly after Moody's, S&P or Fitch shall have announced a
change in the rating established or deemed to have been established for the
Index Debt, written notice of such rating change;
(e)    Senior Unsecured Notes. Promptly after such delivery or receipt, copies
of any financial or other report or notice delivered to, or received from, a
holder of a Senior Unsecured Note, which report or notice has not otherwise been
delivered to the Administrative Agent hereunder; and
(f)    Additional Information. Promptly following any request therefor, (x) such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of any
Loan Document, as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request and (y) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable "know your customer" and anti-money
laundering rules and regulations, including the USA Patriot Act.
Documents required to be delivered pursuant to clause (a) or (b) of this Section
5.01 (to the extent any such documents are included in reports otherwise filed
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of said Commission) shall be deemed to have been delivered to the
Administrative Agent and each Lender on the date the Borrower has filed such
reports with the SEC via the EDGAR filing system and the Borrower has notified
the Administrative Agent in writing of such posting (which notification may be
included in the certificate described in 5.01(c) above).
Section 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    Default. The occurrence of any Default;
(b)    Notice of Proceedings. The filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any Affiliate thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;
(c)    ERISA Event. The occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $5,000,000; and
(d)    Material Adverse Effect. Any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 61

--------------------------------------------------------------------------------









Section 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its (a) legal existence
(except with respect to a Subsidiary which is not a Material Subsidiary where
such failure could not be reasonably expected to result in Material Adverse
Effect) and (b) the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names except where the failure to preserve,
renew or keep in force any such right, license, permit, privilege, franchise,
patent or copyright could not be reasonably expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger, sale,
consolidation, Division, liquidation or dissolution permitted under Section 6.03
or Section 6.05.
Section 5.04    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its Indebtedness and other obligations, including
Tax liabilities, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP,
(c) such contest effectively suspends collection of the contested obligation and
the enforcement of any Lien securing such obligation and (d) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.
Section 5.05    Maintenance of Properties. The Borrower will, and will cause
each of its Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.
Section 5.06    Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies insurance (or any self-insurance compatible with the following
standard) in such amounts (with no greater risk retention) and against such
risks as are customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations.
The Borrower will furnish to the Lenders, upon request of the Administrative
Agent, information in reasonable detail as to the insurance so maintained.
Section 5.07    Guarantee and Secure Loans Equally.
(a)    If any Subsidiary (other than an Excluded Foreign Subsidiary) of the
Borrower shall guarantee the obligations of the Borrower under the Senior
Unsecured Notes or under any other agreement creating or evidencing Indebtedness
in excess of $50,000,000, the Borrower shall cause such Subsidiary to guarantee
the Obligations equally and ratably with any and all other obligations
guaranteed by such Subsidiary pursuant to documentation acceptable to the
Administrative Agent.
(b)    If the Borrower shall create, assume or permit to exist any Lien upon any
of its property or assets, or permit any Subsidiary (other than an Excluded
Foreign Subsidiary) to create, assume, or permit any Lien upon any of its
property or assets, whether now owned or hereafter acquired, other than those
Liens permitted by Section 6.02, the Borrower shall promptly cause the
Obligations to be secured equally and ratably with (and with the same priority
of) any and all other Indebtedness so secured by the Borrower or such Subsidiary
pursuant to documentation acceptable to the Administrative Agent.
(c)    In the event that the Borrower certifies to the Administrative Agent and
the Lenders in writing that (i) the Senior Unsecured Notes and all other
documents or agreements evidencing or otherwise relating to any Indebtedness of
the Borrower or any Subsidiary do not contain any covenant or agreement similar
to this Section 5.07 and (ii) no Indebtedness of the Borrower or any Subsidiary
(other than an Excluded Foreign Subsidiary) is secured by Liens other than Liens
permitted by Section 6.02, then this Section 5.07 shall automatically be deemed
to have no further force or effect without any


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 62

--------------------------------------------------------------------------------









action of the parties hereto. If, subsequent to such certification from the
Borrower, any agreement or document related to any Indebtedness of the Borrower
or any Subsidiary (other than an Excluded Foreign Subsidiary) contains a
covenant or agreement similar to this Section 5.07, then this Section 5.07 shall
automatically be reinstated and shall be in full force and effect without any
action of the parties hereto.
Section 5.08    Books and Records; Inspection and Audit Rights. The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and accounts in which full, true and correct entries are made of all dealings
and transactions in relation to its business and activities. If no Default or
Event of Default exists, at the expense of the Administrative Agent and the
Lenders, the Borrower will, and will cause each of its Subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, subject to Section 10.12, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours, as often
as reasonably requested. If a Default or Event of Default exists, at the expense
of the Borrower, the Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
to visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such times and as often as
requested.
Section 5.09    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.
Section 5.10    Use of Proceeds and Letters of Credit. The proceeds of the
Revolving Loans, Swingline Loans and Term Loan will be used only for (a) payment
of fees and expenses payable in connection with the Transactions,
(b) refinancing the outstanding obligations under the Prior Credit Agreement,
and (c) working capital and other general corporate purposes of the Borrower and
its Subsidiaries. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations G, U and X. Letters of Credit
will be issued only to support general corporate purposes of the Borrower and
its Subsidiaries. The Borrower will not request any Borrowing or Letter of
Credit, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country except to the extent permitted for a Person required to
comply with Sanctions, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.
Section 5.11    New Material Subsidiaries and Additional Guarantors. (x) If the
Borrower elects to join any Subsidiary that is not a Subsidiary Guarantor,
including, but not limited to, any Excluded Foreign Subsidiary, as a party to
the Guaranty Agreement, then the Borrower shall, or (y) if as of a fiscal
quarter end a Subsidiary that is not party to the Guaranty Agreement is a
Material Subsidiary (other than an Excluded Foreign Subsidiary, except to the
extent elected pursuant to clause (x) above), then within 45 days after the end
of such fiscal quarter the Borrower shall: (i) cause each such Subsidiary to
become a party to the Guaranty Agreement pursuant to the execution and delivery
of a Subsidiary Joinder Agreement (as defined in the Guaranty Agreement); (ii)
cause each such Subsidiary to execute and/or


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 63

--------------------------------------------------------------------------------









deliver such other documentation as the Administrative Agent may reasonably
request to (A) evidence the authority of each such Subsidiary to execute,
deliver and perform the Guaranty Agreement and to evidence the existence and
good standing of each such Subsidiary and (B) comply with the applicable "know
your customer" rules and regulations, including the USA Patriot Act; and (iii)
deliver a favorable written opinion (addressed to the Administrative Agent and
the Lenders) of counsel to each such Subsidiary covering the matters set forth
in Sections 3.01, 3.02 and 3.03 of this Agreement and such other matters
relating to each such Subsidiary and the Loan Documents as the Administrative
Agent shall reasonably request. The Borrower requests each such counsel to
deliver such opinions.
Section 5.12    Further Assurances. The Borrower will, and will cause each
Subsidiary Guarantor to, execute any and all further documents, agreements and
instruments, and take all such further actions, which may be required under any
applicable law or which the Administrative Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Loan
Documents, all at the expense of the Loan Parties.
ARTICLE VI.    

Negative Covenants
Until the Loan Obligations have been Fully Satisfied, the Borrower covenants and
agrees with the Administrative Agent, the Issuing Banks, and the Lenders that:
Section 6.01    Indebtedness; Certain Equity Securities. The Borrower will not,
and will not permit any Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except:
(a)    Indebtedness created under the Loan Documents;
(b)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof;
(c)    Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided that Indebtedness of the Borrower
or any Subsidiary Guarantor owed to any Subsidiary that is not a Subsidiary
Guarantor shall be subordinate to the Obligations on terms, and pursuant to
documentation, reasonably satisfactory to the Administrative Agent;
(d)    Guarantees by the Borrower or any Subsidiary of Indebtedness of the
Borrower or any Subsidiary which is otherwise permitted by this Section 6.01;
(e)    (i) Indebtedness of the Borrower and the Subsidiary Guarantors secured by
fixed or capital assets (including equipment) or other assets acquired with
purchase money indebtedness, including Capital Lease Obligations, (ii)
Indebtedness of Subsidiaries of the Borrower that are not Subsidiary Guarantors
(including Foreign Subsidiaries) owed to an unrelated third Person (other than
any Receivable Securitization Outstandings) and (iii) other Indebtedness of
Subsidiary Guarantors owed to an unrelated third Person; provided that the
aggregate amount of Indebtedness permitted by this clause (e) at any time
outstanding shall not exceed an amount equal to the greater of (x) $100,000,000
or (y) 5% of consolidated total assets of the Borrower and its Subsidiaries
determined in accordance with GAAP as of the Effective Date, provided that,
after receipt of the annual consolidated financial statements under
Section 5.01(a) for the fiscal year ending 2015, consolidated total assets of
the Borrower and its


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 64

--------------------------------------------------------------------------------









Subsidiaries will be determined pursuant to the most recently delivered audited
consolidated financial statements delivered in accordance with the terms of
Section 5.01(a);
(f)    Indebtedness arising in connection with Swap Agreements permitted by
Section 6.07;
(g)    to the extent constituting Indebtedness, deferred compensation payable to
directors, officers or employees of the Borrower and the Subsidiaries;
(h)    cash management obligations and Indebtedness incurred by the Borrower or
any Subsidiary in respect of netting services, overdraft protections and similar
arrangements, in each case entered into in the ordinary course of business in
connection with cash management and deposit accounts and not involving the
borrowing of money; and
(i)    Receivable Securitization Outstandings in an aggregate principal amount
not to exceed $400,000,000;
(j)    Indebtedness outstanding under the Senior Unsecured Notes on the
Effective Date (but specifically excluding any extensions, renewals,
refinancings or replacements of such Indebtedness);
(k)    purchase money Indebtedness of the Borrower and the Subsidiaries to the
extent such Indebtedness is incurred in the ordinary course of business on
customary trade finance terms in connection with the acquisition of materials,
supplies, components or equipment and related to projects of the Borrower and
the Subsidiaries undertaken in the ordinary course of business; and
(l)    unsecured Indebtedness of the Borrower in addition to that permitted by
other provisions of this Section 6.01 provided that (i) no Default has occurred
and is continuing at the time such unsecured Indebtedness is incurred or would
result from the incurrence thereof and (ii) after giving pro forma effect to
such unsecured Indebtedness, the Borrower shall be in compliance with the
financial covenants set out in Article VII as calculated for the four fiscal
quarter period most recently ended as if such unsecured Indebtedness had been
incurred as of the first date of such four fiscal quarter period (and to the
extent such Indebtedness bears interest at a floating rate, using the rate in
effect at the time of calculation for the entire period of calculation).
The Borrower will not permit any Subsidiary to issue any preferred stock or
other preferred Equity Interests unless such preferred Equity Interests are
issued to and at all times owned by the Borrower or another Loan Party.
Section 6.02    Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Liens created under the Loan Documents;
(b)    Permitted Encumbrances;
(c)    any Lien on any asset of the Borrower or any Subsidiary existing on the
date hereof and set forth in Schedule 6.02; provided that (i) such Lien shall
not apply to any other asset of the Borrower or any Subsidiary and (ii) such
Lien shall secure only those obligations which it secures on the


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 65

--------------------------------------------------------------------------------









date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
(d)    any Lien existing on any fixed or capital asset (including equipment)
prior to the acquisition thereof by the Borrower or any Subsidiary or existing
on any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other assets of the Borrower or any Subsidiary,
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof, and (iv) the aggregate principal
amount of all Indebtedness secured by Liens permitted by this clause (d) shall
not at any time exceed $50,000,000;
(e)    Liens on fixed or capital assets (including equipment), or other assets
acquired with purchase money indebtedness, in each case acquired, constructed or
improved by the Borrower or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by subclause (i) of Section 6.01(e),
including Capital Lease Obligations, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Borrower or any
Subsidiary;
(f)    (i) Liens on property of the Borrower or any of its Subsidiaries securing
Indebtedness owing to a Loan Party permitted by Section 6.01(c) and (ii) Liens
on property of any Subsidiary that is not a Material Subsidiary securing
Indebtedness owing to any other Subsidiary that is not a Material Subsidiary
permitted by Section 6.01(c);
(g)    Liens securing Indebtedness of Foreign Subsidiaries permitted by
subclause (ii) of Section 6.01(e) provided that such Liens encumber only assets
of the Foreign Subsidiaries;
(h)    Liens granted in connection with any Receivable Securitization Facility
permitted hereunder on the receivables sold pursuant thereto (together with all
collections and other proceeds thereof and any collateral securing the payment
thereof), all right, title and interest in and to the lockboxes and other
collection accounts in which proceeds of such receivables are deposited, the
rights under the documents executed in connection with such Receivable
Securitization Facility and in the Equity Interests issued by any special
purpose entity organized to purchase the receivables thereunder;
(i)    Liens on cash securing Indebtedness arising in connection with Swap
Agreements permitted by Section 6.07;
(j)    other Liens not otherwise permitted by this Section 6.02 provided that
the aggregate book value of assets subject to the Liens permitted by this
clause (j) does not exceed $10,000,000 at any time;
(k)    Liens on materials, supplies, components or equipment acquired with
purchase money indebtedness permitted to be incurred by clause (k) of Section
6.01, so long as (i) such security interests and the Indebtedness secured
thereby are incurred prior to or within 90 days after such acquisition, (ii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring such
materials, supplies, components or equipment and (iii) such security interests
shall not apply to any other property or assets of the Borrower or any
Subsidiary; and


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 66

--------------------------------------------------------------------------------





(l)    customary call, buy-sell or similar rights negotiated on an arm's length
basis and granted to third-party joint venture partners in respect of Equity
Interests of the applicable joint venture.
Section 6.03    Fundamental Changes.
(a)    The Borrower will not, nor will it permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, consummate a Division as a Dividing Person, or liquidate
or dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any
Subsidiary may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation, (ii) any Subsidiary may merge into any Subsidiary in
a transaction in which the surviving entity is a Subsidiary and, if any party to
such merger is a Subsidiary Guarantor, is a Subsidiary Guarantor; (iii) any
Subsidiary or the Borrower may merge into another Person in connection with an
acquisition permitted by Section 6.04 as long as the Subsidiary or the Borrower
is the surviving Person and no Default exists or would result, (iv) any
Subsidiary that is an LLC may consummate a Division as the Dividing Person if,
immediately upon the consummation of the Division, the assets of the applicable
Dividing Person are held by one or more Subsidiaries at such time, or, with
respect to assets not so held by one or more Subsidiaries, such Division, in the
aggregate, would otherwise result in a Disposition permitted by Section 6.05 and
(v) any Subsidiary may liquidate, dissolve or be transferred if the Borrower
determines in good faith that such liquidation, dissolution or transfer is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders and if such Subsidiary is a Subsidiary Guarantor, its assets are
transferred to the Borrower or a Subsidiary Guarantor; provided that any such
merger or Division involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger or Division shall not be permitted unless also
permitted by Section 6.04 or Section 6.05; provided further that,
notwithstanding anything to the contrary in this Agreement, any Subsidiary which
is a Division Successor resulting from a Division of assets of a Material
Subsidiary may not be deemed to be a non-Material Subsidiary at the time of or
in connection with the applicable Division and shall be required to comply with
the obligations set forth in Section 5.11 and the other further assurances
obligations set forth in the Loan Documents and become a Loan Party under this
Agreement and the other Loan Documents.
(b)    The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.
Section 6.04    Investments, Loans, Advances and Acquisitions. The Borrower will
not, and will not permit any of its Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with, or as Division Successor pursuant to the
Division of, any Person that was not a wholly owned Subsidiary prior to such
merger or Division) any Equity Interests in or evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, make or permit to exist any loans or advances to, or make or
permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:
(a)    Permitted Investments;
(b)    investments existing on the date hereof and set forth on Schedule 6.04;
(c)    investments by the Borrower and its Subsidiaries in Equity Interests in
their respective Subsidiaries;


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 67

--------------------------------------------------------------------------------









(d)    loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary; provided that such loans and
advances shall be subject to the conditions set forth in Section 6.01(c);
(e)    investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(f)    notes and other non–cash consideration received as part of the purchase
price of assets disposed of pursuant to Section 6.05;
(g)    extension of trade credit, loans, notes receivable and other extensions
of credit to subcontractors, suppliers or customers, each in the ordinary course
of business;
(h)    Swap Agreements permitted by Section 6.07;
(i)    loans and advances to officers, directors, and employees of the Borrower
and the Subsidiaries made in the ordinary course of business for travel and
entertainment expenses, relocation costs and similar purposes up to a maximum
for all such loans and advances of $15,000,000 in the aggregate at any one time
outstanding;
(j)    endorsements of items for collection or deposit in the ordinary course of
business;
(k)    Borrower or a Subsidiary may purchase, hold or acquire (including
pursuant to a merger) all the Equity Interests in a Person and may purchase or
otherwise acquire (in one transaction or a series of transactions) all or
substantially all of the assets of any other Person or all or substantially all
of the assets of a division or branch of such Person, if, with respect to each
such acquisition:
(i)    Default. No Default exists or would result therefrom;
(ii)    Pro Forma Compliance. The Borrower shall be in compliance with the
covenants contained in Article VII on a pro forma basis for the four (4) fiscal
quarter period then most recently ending (assuming that the incurrence or
assumption of any Indebtedness in connection with the proposed purchase or
acquisition occurred on the first day of such period and to the extent such
Indebtedness bears interest at a floating rate, using the rate in effect at the
time of calculation for the entire period of calculation); and
(iii)    Delivery and Notice Requirements. Borrower shall provide to
Administrative Agent, within five days after the consummation of any acquisition
with a purchase price in excess of $50,000,000, the following: (A) notice of the
acquisition and (B) a certificate signed by a Financial Officer of the Borrower
certifying: (1) that after giving effect to the acquisition in question, all
representations and warranties contained in the Loan Documents were true and
correct on and as of the date of the closing of the acquisition with the same
force and effect as if such representations and warranties had been made on and
as of such date, except to the extent that such representations and warranties
relate specifically to an earlier date (and such representations and warranties
were true and correct as of such earlier date); (2) that no Default exists or
will result from the acquisition; and (3) to the Borrower's calculation of its
compliance with clause (ii) of this clause (k);


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 68

--------------------------------------------------------------------------------







(l)    investments in the Equity Interests in the special purpose entities
established in connection with any Receivable Securitization Facility provided
that the aggregate amount of cash invested by the Borrower and its Subsidiaries
in all such entities shall not exceed $5,000,000;
(m)    other investments not otherwise permitted by this Section 6.04 provided
that the aggregate book value of all investments made under the permissions of
this clause (m) does not exceed $1,000,000 at any time;
(n)    in addition to the investments otherwise permitted by this Section 6.04,
the Borrower and each Subsidiary may purchase, hold or acquire Equity Interests
in or other securities or assets of, make loans or advances to, or make any
other investment in, any other Person if (i) no Default exists or would result
from the making of such acquisition, loan, advance or investment and (ii) the
Borrower is in pro forma compliance with the financial covenants set forth in
Article VII for the four fiscal quarter period most recently ended after giving
effect to such acquisition, loan, advance or investment and after giving effect
to any Indebtedness incurred in connection therewith; provided, any acquisition
of all of the Equity Interests in a Person, or all or substantially all of the
assets of a Person, shall be subject to the terms of clause (k) of this Section
6.04;
(o)    purchases, acquisitions and mergers among the Borrower and the Subsidiary
Guarantors, so long as in each case (i) there exists no Default and none would
result from such transaction, and (ii) if the Borrower is party to any such
transaction, the Borrower is the surviving entity; and
(p)    so long as in each case there exists no Default and none would result
from such transaction, purchases, acquisitions and mergers among Subsidiaries
that are not Subsidiary Guarantors.
Section 6.05    Asset Sales. The Borrower will not, and will not permit any of
the Subsidiaries to, sell, transfer, lease or otherwise Dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any of
its Subsidiaries to issue any additional Equity Interest in such Subsidiary,
except:
(a)    sales, leases (or subleases), licenses (or sublicenses) or other
transfers and dispositions of inventory, used, worn-out, obsolete or surplus
equipment, property, property no longer needed or useful, and Permitted
Investments, each in the ordinary course of business, and sales of real estate
to the extent such property is exchanged for credit against the purchase price
of similar replacement property or the proceeds of such sale are reasonably
promptly applied to the purchase price of such replacement property;
(b)    sales, transfers and other dispositions of receivables, or undivided
interests therein, together with all collections and other proceeds thereof and
any collateral securing the payment thereof pursuant to any Receivable
Securitization Facility;
(c)    if Indebtedness under the Senior Unsecured Notes is outstanding,
dispositions of certain business segments (other than domestic heating, cooling
and refrigeration businesses) as long as (i) no Default exists or would result
from the making of such disposition, (ii) the book value of assets disposed of
by the Borrower and its Subsidiaries in any calendar year in reliance on this
clause (c) does not exceed ten percent (10%) of consolidated net assets of the
Borrower and its Subsidiaries, and (iii) the EBITDA attributable to the assets
disposed of by the Borrower and its Subsidiaries in reliance on this clause (c)
in any calendar year does not represent more than 5% of EBITDA of the Borrower
and its Subsidiaries for the prior calendar year;


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 69

--------------------------------------------------------------------------------







(d)    if Indebtedness under the Senior Unsecured Notes is outstanding, other
dispositions as long as (i) no Default exists or would result from the making of
such disposition, (ii) the book value of assets disposed of by the Borrower and
its Subsidiaries in any calendar year in reliance on this clause (d) does not
exceed five percent (5%) of consolidated net assets of the Borrower and its
Subsidiaries, and (iii) the EBITDA attributable to the assets disposed of by the
Borrower and its Subsidiaries in reliance on this clause (d) in any calendar
year does not represent more than 5% of EBITDA of the Borrower and its
Subsidiaries for the prior calendar year;
(e)    if no Indebtedness under the Senior Unsecured Notes is outstanding, other
dispositions of assets (including dispositions of certain businesses other than
domestic heating, cooling and refrigeration businesses) as long as (i) no
Default exists or would result from the making of such disposition and (ii) the
total of any EBITDA attributable to the assets disposed of by the Borrower and
its Subsidiaries in any calendar year in reliance on this clause (e) does not
represent more than 20% of EBITDA of the Borrower and its Subsidiaries for the
prior calendar year;
(f)    so long as no Default exists or would result from taking such action, any
sales, transfers, leases or other dispositions (i) among the Borrower and the
Subsidiary Guarantors, (ii) solely between Subsidiaries of the Borrower that are
not Subsidiary Guarantors, and (iii) made by Subsidiaries that are not
Subsidiary Guarantors to the Borrower or Subsidiary Guarantors but only so long
as each such transfer complies with Section 6.09;
(g)    sales, transfers and other dispositions to the extent that each such
sale, transfer or other disposition is part of a transaction permitted by
Sections 6.03, 6.04, 6.06 and 6.08; and
(h)    so long as no Default exists or would result from taking such action,
dispositions made by Foreign Subsidiaries in connection with factoring
arrangements of such Foreign Subsidiary, provided that in each case any
Indebtedness of such Foreign Subsidiary incurred in connection with such
factoring arrangement is permitted to be incurred under Section 6.01(e);
provided that all sales, transfers, leases and other dispositions permitted
hereby shall be made for fair value. Notwithstanding the foregoing, the Borrower
or any Subsidiary shall be permitted to make any sale, transfer, lease or
disposition of any asset otherwise prohibited by this Section 6.05, if within
one year of disposing of such asset, the Borrower or a Subsidiary of the
Borrower applies or commits to apply an amount equal to the fair market value of
such asset to: (a) redeem the Senior Unsecured Notes, (b) repay Indebtedness for
borrowed money having a maturity of more than twelve (12) months (other than any
Indebtedness owed to the Borrower or a Material Subsidiary), (c) acquire,
construct, develop or improve properties, facilities, or equipment of (i) the
Borrower, (ii) such Subsidiary that made such sale, transfer, lease or
disposition or (iii) any Subsidiary Guarantor, or (d) any combination thereof.
Section 6.06    Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for (i) any such sale of any fixed or capital assets that is
made for cash consideration in an amount not less than the cost of such fixed or
capital asset and is consummated within 90 days after the Borrower or such
Subsidiary acquires or completes the construction of such fixed or capital
asset; and (ii) other sale and leaseback transactions, provided that any
Indebtedness that may be incurred with any such sale and leaseback transaction
is permitted under Section 6.01 and the assets to be sold in connection with
such sale and leaseback transaction are permitted to be sold pursuant to Section
6.05.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 70

--------------------------------------------------------------------------------







Section 6.07    Swap Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest–bearing liability or investment of the Borrower or
any Subsidiary.
Section 6.08    Restricted Payments. The Borrower will not, nor will it permit
any Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except (a) Subsidiaries (i) may make Restricted Payments
ratably with respect to their Equity Interests, (ii) may make Restricted
Payments to Loan Parties, so long as in each case such Restricted Payment is
allocated in a manner more favorable to the Loan Parties than to any other
Person and (iii) that are not Subsidiary Guarantors may make Restricted Payments
to other Subsidiaries that are not Subsidiary Guarantors; and (b) Borrower may
make any Restricted Payment so long as no Default exists or would result from
the making of such Restricted Payment. For the avoidance of doubt, this
Section 6.08 does not prohibit any of the actions specifically permitted by
clauses (a) through (p) of Section 6.04.
Section 6.09    Transactions with Affiliates. The Borrower will not, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer (in a single
transaction or a series of related transactions) property or assets having an
aggregate book value in excess of $5,000,000 to, or purchase, lease or otherwise
acquire (in a single transaction or a series of related transactions) property
or assets having an aggregate book value in excess of $5,000,000 from, or
otherwise engage in any other transactions with, any of its Affiliates
(including Subsidiaries), except (a) transactions in the ordinary course of
business that are at prices and on terms and conditions not less favorable to
the Borrower or such Subsidiary than could be obtained on an arm's-length basis
from unrelated third parties, (b) transactions between or among the Borrower and
the Subsidiary Guarantors not involving any other Subsidiary or other Affiliate,
(c) transactions among Subsidiaries that are not Subsidiary Guarantors and
(d) any Restricted Payment or other transaction that is otherwise specifically
permitted under another Section of this Article VI, except in each case those
provisions that specifically require compliance with this Section 6.09.
Section 6.10    Restrictive Agreements. The Borrower will not, nor will it
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that:
(i)    the foregoing shall not apply to restrictions and conditions imposed by
law or by any Loan Document,
(ii)    the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition),
(iii)    the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to leases and other contracts restricting the
assignment thereof, or to agreement relating to the sale of a Subsidiary or any
asset or property pending such sale, provided such


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 71

--------------------------------------------------------------------------------









restrictions and conditions apply only to the Subsidiary, asset or property that
is to be sold and such sale is permitted hereunder,
(iv)    clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness,
(v)    clause (a) of the foregoing shall not apply to customary provisions in
leases, licenses and other contracts restricting the assignment thereof,
(vi)    clauses (a) and (b) of the foregoing shall not apply to customary
provisions in the documentation evidencing any Receivable Securitization
Facility that impose restrictions only on the ability of the special purpose
entity party thereto to declare, pay or set aside funds for the making of any
distribution in respect of the Equity Interests issued by such special purpose
entity,
(vii)    the foregoing shall not apply to restrictions or conditions with
respect to a Subsidiary that is not a Subsidiary on the Effective Date, provided
that such restrictions or conditions (A) are in existence at the time such
Person becomes a Subsidiary and are not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary and (B) apply only to such
Subsidiary and do not extend to the Borrower or any other Subsidiary or any of
their respective assets,
(viii)    the foregoing shall not apply to customary provisions contained in
agreements entered into in connection with Indebtedness owed by any Foreign
Subsidiary that impose restrictions on the ability of such Foreign Subsidiary to
grant Liens on its property or to declare, pay or set aside funds for the making
of any distribution in respect of the Equity Interests issued by such Foreign
Subsidiary, and
(ix)    the foregoing shall not apply to restrictions or conditions contained in
agreements evidencing, or executed in connection with, unsecured Indebtedness
permitted by Section 6.01(l) as long as such agreements do not prohibit (A) the
Obligations to be secured on a pari passu basis and (B) Liens on assets of the
Borrower and its Subsidiaries on terms substantially similar to (and no more
restrictive than) the terms of Section 6.02 hereof.
Section 6.11    Amendment of Material Documents. The Borrower will not, nor will
it permit any Subsidiary to, amend, modify or waive any of its rights under (a)
its certificate of incorporation, by-laws or other organizational documents in a
manner adverse to the Administrative Agent or the Lenders or (b) the Senior
Unsecured Notes.
Section 6.12    Change in Fiscal Year. The Borrower will not change the manner
in which the last day of its fiscal year is calculated.
ARTICLE VII.    

Financial Covenants
Until the Loan Obligations have been Fully Satisfied, the Borrower covenants and
agrees with the Administrative Agent, the Issuing Banks, and the Lenders that:
Section 7.01    Leverage Ratio. As of the last day of each fiscal quarter of the
Borrower, the Borrower shall not permit the ratio of Total Indebtedness as of
such date to Adjusted EBITDA for the four (4) fiscal quarters then ended to
exceed 3.50 to 1.00.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 72

--------------------------------------------------------------------------------





Section 7.02    Interest Coverage Ratio. As of the last day of each fiscal
quarter of the Borrower, the Borrower shall not permit the ratio of:
(a)    EBITDA for the four (4) fiscal quarters then ended minus Capital
Expenditures made by the Borrower and its Subsidiaries during such four (4)
fiscal quarters; to
(b)    the sum of Interest Expense for the Borrower and its Subsidiaries during
such four (4) fiscal quarters minus total interest income received by the
Borrower and its Subsidiaries during such four (4) fiscal quarters, to be less
than 3.00 to 1.00.
ARTICLE VIII.    

Events of Default
Section 8.01    Events of Default; Remedies. If any of the following events
("Events of Default") shall occur:
(a)    Principal Payments. the Borrower shall fail to pay any principal of any
Loan or any reimbursement obligation in respect of any LC Disbursement when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;
(b)    Interest, Fees, and other Payments. the Borrower shall fail to pay (i)
any interest on any Loan or any fee payable under this Agreement or any other
Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five (5) Business Days or (ii)
any amount under this Agreement or any other Loan Document (other than
principal, interest or fees), when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of ten (10) days;
(c)    Representations or Warranties. any representation, warranty or
certification made or deemed made by or on behalf of the Borrower or any
Subsidiary in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect (except
for any representation or warranty that is qualified by materiality, Material
Adverse Effect or similar phrase which shall prove to be incorrect in any
respect), when made or deemed made;
(d)    Covenant Violation; Immediate Default. the Borrower shall fail to observe
or perform any covenant, condition or agreement contained in Sections 5.02,
5.03(a) (with respect to the existence of the Borrower or any Material
Subsidiary), 5.10 or 5.11 or in Article VI or in Article VII;
(e)    Covenant Violation with Cure Period. any Loan Party shall fail to observe
or perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a), (b) or (d) of this Section 8.01), and
such failure shall continue unremedied for a period of 30 days after the earlier
of (i) the date on which the Chief Executive Officer, the General counsel, or a
Financial Officer of such Loan Party becomes aware of such failure or (ii)
notice thereof from the Administrative Agent to the Borrower (which notice will
be given at the request of any Lender);
(f)    Cross Payment Default. the Borrower or any Subsidiary shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 73

--------------------------------------------------------------------------------





Indebtedness, when and as the same shall become due and payable (subject to any
applicable grace period);
(g)    Cross Covenant Default. any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;
(h)    Involuntary Bankruptcy. an involuntary proceeding shall be commenced or
an involuntary petition shall be filed seeking (i) liquidation, reorganization
or other relief in respect of the Borrower or any Subsidiary or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)    Voluntary Bankruptcy. the Borrower or any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 8.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(j)    Other Insolvency. the Borrower or any Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(k)    Judgments. one or more final judgments for the payment of money in an
aggregate amount in excess of $75,000,000 (to the extent not covered by
independent third-party insurance) shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment;
(l)    ERISA Event. ERISA Event shall have occurred that when taken together
with all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;
(m)    Invalidity of Loan Documents. the Guaranty Agreement shall otherwise for
any reason cease to be in full force and effect and valid, binding and
enforceable in accordance with its terms after its date of execution, or the
Borrower or any Subsidiary Guarantor shall so state in writing; or
(n)    Change in Control. a Change in Control shall occur;


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 74

--------------------------------------------------------------------------------









then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Section, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower. In addition, if any Event of Default exists, the
Administrative Agent may (and if directed by the Required Lenders, shall)
foreclose or otherwise enforce any Lien granted to the Administrative Agent, for
the benefit of the Lender Parties, to secure payment and performance of the
Obligations in accordance with the terms of the Loan Documents and exercise any
and all rights and remedies afforded by the laws of the State of New York or any
other jurisdiction, by any of the Loan Documents, by equity, or otherwise.
Section 8.02    Performance by the Administrative Agent. If any Loan Party shall
fail to perform any covenant or agreement in accordance with the terms of the
Loan Documents, the Administrative Agent may, and shall at the direction of the
Required Lenders, perform or attempt to perform such covenant or agreement on
behalf of the applicable Loan Party. In such event, the Borrower shall, at the
request of the Administrative Agent promptly pay any amount expended by the
Administrative Agent or the Lenders in connection with such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the interest rate provided for in Section 2.12(d) from and including
the date of such expenditure to but excluding the date such expenditure is paid
in full. Notwithstanding the foregoing, it is expressly agreed that neither the
Administrative Agent nor any Lender shall have any liability or responsibility
for the performance of any obligation of any Loan Party under any Loan Document.
Section 8.03    Limitation on Separate Suit. No suit shall be brought against
any Loan Party on account of the Loan Obligations except by the Administrative
Agent, acting upon the written instructions of the Required Lenders.
ARTICLE IX.    

The Administrative Agent
Section 9.01    Appointment. Each of the Lenders and each of the Issuing Banks
hereby irrevocably appoints JPMorgan Chase Bank, N.A. as agent on its behalf,
and on behalf of each of its Affiliates who are owed Obligations (each such
Affiliate by acceptance of the benefits of the Loan Documents hereby ratifying
such appointment) and authorizes the Administrative Agent to take such actions
on its behalf and on behalf of such Affiliates and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 75

--------------------------------------------------------------------------------







Section 9.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.
Section 9.03    Limitation of Duties and Immunities. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in the
Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default exists, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall not be deemed to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
Section 9.04    Reliance on Third Parties. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for any Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
Section 9.05    Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of this Article shall apply to any such sub-agent and to the Related Parties of
each Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
Section 9.06    Successor Agent. Subject to the appointment and acceptance of a
successor the Administrative Agent as provided in this paragraph, the
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower. Upon any such resignation, the Required


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 76

--------------------------------------------------------------------------------





Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. If the Person serving as
Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such
Person as Administrative Agent and, so long as there exists no Event of Default,
with the prior written consent of the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the "Removal Effective Date"), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent's resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Section 9.07    Independent Credit Decisions. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.
Section 9.08    Other Agents. Each of Bank of America, N.A., Wells Fargo Bank,
N.A. and MUFG Bank, Ltd. (formerly known as The Bank of Tokyo-Mitsubishi UFJ,
Ltd.) has been designated as a "syndication agent" hereunder. Each of PNC Bank,
National Association, U. S. Bank National Association and Regions Bank has been
designated as a "documentation agent" hereunder. None of such institutions is an
agent for the Lenders and no such Lender shall have any obligation hereunder
other than those existing in its capacity as a Lender. Without limiting the
foregoing, no such Lender shall have or be deemed to have any fiduciary
relationship with or duty to any Lender.
Section 9.09    Powers and Immunities of Issuing Banks. None of the Issuing Bank
and any of their Related Parties shall be liable for any action taken or omitted
to be taken by any of them hereunder or otherwise in connection with any Loan
Document except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the preceding sentence, the Issuing Banks
(a) shall have no duties or responsibilities except those expressly set forth in
the Loan Documents, and shall not by reason of any Loan Document be a trustee or
fiduciary for any Lender or for the Administrative Agent, (b) shall not be
required to initiate any litigation or collection proceedings under any Loan
Document, (c) shall not be responsible to any Lender or the Administrative Agent
for any recitals, statements, representations, or warranties contained in any
Loan Document, or any certificate or other documentation


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 77

--------------------------------------------------------------------------------







referred to or provided for in, or received by any of them under, any Loan
Document, or for the value, validity, effectiveness, enforceability, or
sufficiency of any Loan Document or any other documentation referred to or
provided for therein or for any failure by any Person to perform any of their
obligations thereunder, (d) may consult with legal counsel (including counsel
for the Borrower), independent public accountants, and other experts selected by
them and shall not be liable for any action taken or omitted to be taken in good
faith by them in accordance with the advice of such counsel, accountants, or
experts, and (e) shall incur no liability under or in respect of any Loan
Document by acting upon any notice, consent, certificate, or other instrument or
writing believed by them to be genuine and signed or sent by the proper party or
parties. As to any matters not expressly provided for by any Loan Document, each
Issuing Bank shall in all cases be fully protected in acting, or in refraining
from acting, hereunder in accordance with instructions signed by the Required
Lenders, and such instructions of the Required Lenders and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders and the
Administrative Agent; provided, however, that no Issuing Bank shall be required
to take any action which exposes it to personal liability or which is contrary
to any Loan Document or applicable law.
Section 9.10    Authorized Release of Subsidiary Guarantor. If:
(a)    no Default exists or would result; and
(b)    the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower requesting the release of a Subsidiary
Guarantor, certifying that (A) no Default exists or will result from the release
of the Subsidiary Guarantor; and (B) the Administrative Agent is authorized to
release such Subsidiary Guarantor because the Equity Interest issued by such
Subsidiary Guarantor or the assets of such Subsidiary Guarantor have been sold
in a transaction permitted by Section 6.05 (including with the consent of the
Required Lenders pursuant to Section 10.02(b));
then the Administrative Agent is irrevocably authorized by the Lender Parties,
without any consent or further agreement of any Lender Party to release such
Subsidiary Guarantor from all obligations under the Loan Documents. To the
extent the Administrative Agent is required to execute any release documents in
accordance with the immediately preceding sentence, the Administrative Agent
shall do so promptly upon request of the Borrower without the consent or further
agreement of any Lender Party.
Section 9.11    Lender Affiliates Rights. By accepting the benefits of the Loan
Documents, any Affiliate of a Lender that is owed any Obligation is bound by the
terms of the Loan Documents. But notwithstanding the foregoing: (a) neither the
Administrative Agent, any Lender nor any Loan Party shall be obligated to
deliver any notice or communication required to be delivered to any Lender under
any Loan Documents to any Affiliate of any Lender; and (b) no Affiliate of any
Lender that is owed any Obligation shall be included in the determination of the
Required Lenders or entitled to consent to, reject, or participate in any manner
in any amendment, waiver or other modification of any Loan Document. The
Administrative Agent shall not have any liabilities, obligations or
responsibilities of any kind whatsoever to any Affiliate of any Lender who is
owed any Obligation. The Administrative Agent shall deal solely and directly
with the related Lender of any such Affiliate in connection with all matters
relating to the Loan Documents. The Obligation owed to such Affiliate shall be
considered the Obligation of its related Lender for all purposes under the Loan
Documents and such Lender shall be solely responsible to the other parties
hereto for all the obligations of such Affiliate under any Loan Document.
ARTICLE X.    

Miscellaneous
Section 10.01    Notices.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 78

--------------------------------------------------------------------------------





(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)    if to the Borrower or to any Subsidiary Guarantor, to it at 2140 Lake
Park Boulevard, Richardson, Texas, 75080, Attention of Rick Pelini, Vice
President, Treasurer (Telecopy No. 972.497.6940);
(ii)    if to the Administrative Agent or to JPMorgan Chase Bank, N.A. in its
role as an Issuing Bank, to JPMorgan Chase Bank, N.A., 2200 Ross Avenue, Third
Floor, Dallas, Texas 75201, Attention: Gregory T. Martin, Executive Director,
Telephone: 214.965.2171; Telecopy: 214.965.2044 and JPMorgan Chase Bank, N.A.,
Midcorp Loan and Agency Services Group, Mailcode: IL1-001010; 10 South Dearborn
Street, 7th Floor, Chicago, IL 60603; Attention: Nan Wilson, Telephone:
312-385-7084; Telecopy: 888-292-9533;
(iii)    if to any other Issuing Bank, to it at (A) in the case of Bank of
America, N.A., in its role as an Issuing Bank, to Bank of America, N. A., at 901
Main Street, 10th floor, Dallas, TX 75202; Attention: Allison Connally,
Telephone: 214 209-1425; Telecopy: 312 453-3828, (B) in the case of Wells Fargo
Bank, N.A., in its role as an Issuing Bank, to Wells Fargo Bank, N.A. at 4975
Preston Park Boulevard Ste. 280, Plano, TX 75093; Attention: Ronald Harrison,
Telephone: 972-599-5306, and (C) in the case of MUFG Bank, Ltd. (formerly known
as The Bank of Tokyo-Mitsubishi UFJ, Ltd.), in its role as an Issuing Bank, to
MUFG Bank, Ltd. (formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.) at
601 Carlson Parkway, Suite 1275, Minnetonka, MN 55305; Attention: Scott
Ackermann, Telephone: 952-473-7894; Telecopy: 952-473-5152;
(iv)    if to any of the Swingline Lenders, to it at (A) in the case of JPMorgan
Chase Bank, N.A., 2200 Ross Avenue, Third Floor, Dallas, Texas 75201, Attention:
Gregory T. Martin, Executive Director, Telephone: 214.965.2171; Telecopy:
214.965.2044 and JPMorgan Chase Bank, N.A., Midcorp Loan and Agency Services
Group, Mailcode: IL1-001010; 10 South Dearborn Street, 7th Floor, Chicago, IL
60603; Attention: Nan Wilson, Telephone: 312-385-7084; Telecopy: 888-292-9533
and (B) in the case of any other Swingline Lender at such address as directed by
such Swingline Lender; and
(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 79

--------------------------------------------------------------------------------







Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
(d)    Electronic Systems.
(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided "as
is" and "as available." The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the "Agent Parties") have any liability to
the Borrower any Lender, any Issuing Bank or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of communications through an Electronic System. "Communications"
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.
Section 10.02    Waivers; Amendments.
(a)    No Waiver; Rights Cumulative. No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising, and no course of dealing
with respect to, any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default,


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 80

--------------------------------------------------------------------------------







regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default at the time.
(b)    Amendments. Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except
(i)    pursuant to an amendment or modification to this Agreement (including,
without limitation, amendments to this Section 10.02), any other Loan Documents
(including additional Loan Documents) as the Administrative Agent reasonably
deems appropriate in order to effectuate the terms of Section 2.19 with the
consent of the Administrative Agent, the Borrower and the applicable Incremental
Lenders, as appropriate, including, without limitation, as applicable, (1) to
permit the Incremental Term Loans and the Revolving Commitment Increases to
share ratably in the benefits of this Agreement and the other Loan Documents,
(2) to provide for tranche voting under Section 10.02(b) for matters relating to
the Incremental Term Loan, or the Revolving Loans, as applicable, (3) to include
the Incremental Term Loan Commitments and the Revolving Commitment Increases, as
applicable, or outstanding Incremental Term Loans and outstanding Revolving
Commitment Increases, as applicable, in any determination of (A) Required
Lenders or (B) similar required lender terms applicable thereto and (4) make
such other changes as necessary to effectuate the intent of Section 2.19;
provided that no amendment or modification shall result in any increase in the
amount of any Lender’s Revolving Commitment or any increase in any Lender’s
Applicable Percentage, in each case, without the written consent of such
affected Lender; provided, further, that each Lender hereby irrevocably
authorizes the Administrative Agent on its behalf, and without further consent,
to enter into any such amendments or modifications to this Agreement described
in this Section 10.02(b)(i), and
(ii)    as set forth in clause (i) preceding, and except in the case of this
Agreement and any Loan Documents, pursuant to an agreement or agreements in
writing entered into by the Borrower, the Administrative Agent and the Required
Lenders; provided that no such agreement shall
(A)    increase the Commitment of any Lender without the written consent of such
Lender (including any such Lender that is a Defaulting Lender), or waive a
condition to Borrowing or to the issuance of a Letter of Credit without the
written consent of the Required Revolving Lenders,
(B)    reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby,
(C)    postpone any scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any date for the payment of any interest, fees or
other Loan Obligations payable hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender) directly affected thereby,
(D)    change Section 2.08(c) in a manner that would alter the manner in which
commitments of any Class are reduced, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, or change the order of application of any reduction in the Commitments
or prepayment or payment of Loans among the different facilities and incremental
facilities in any manner that materially and adversely affects any tranche or
Class without the written consent of the majority of the holders of each such
tranche that is materially and adversely


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 81

--------------------------------------------------------------------------------







affected thereby (such majority to be determined in a manner consistent with the
methodology used in the definition of Required Revolving Lenders),
(E)    change Section 2.17(b), (c) or (f) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender),
(F)    change any of the provisions of this Section or the definition of
"Required Lenders", "Loan Party", "Required Revolving Lenders" or "Obligation"
(or any term defined therein) or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby,
(G)    change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender), or
(H)    release any Loan Party from its obligation under the Guaranty Agreement
(except as otherwise permitted herein or in the other Loan Documents), without
the written consent of each Lender (other than any Defaulting Lender);
provided further that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lenders hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lenders, as the case
may be (it being understood that any change to Section 2.20 shall require the
consent of the Administrative Agent, each Issuing Bank and the Swingline
Lenders); (2) the consent of the Required Lenders shall not be required for any
change to any fee letter, any Letter of Credit application or other agreement or
instrument required by any Issuing Bank related to the issuance of a Letter of
Credit by such Issuing Bank, any agreement related to Swap Agreement Obligations
or any agreement related to Deposit Obligations and (3) any amendment, waiver or
consent that by its terms affects the rights or duties of Lenders holding Loans
or Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) will require only the requisite percentage in
interest of the affected Class of Lenders that would be required to consent
thereto if such Class of Lenders were the only Class of Lenders.
(c)    Administrative Corrections. Notwithstanding anything to the contrary
herein, the Administrative Agent and applicable Loan Parties may amend, modify
or supplement this Agreement or any other Loan Document to cure or correct
administrative errors or omissions, any ambiguity, omission, defect or
inconsistency or to effect administrative changes, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender
and such amendment shall become effective without any further consent of any
other party to such Loan Document; provided that the Administrative Agent shall
give each Lender notice of any such amendment, modification or supplement.
Section 10.03    Expenses; Indemnity; Damage Waiver.
(a)    Expenses. The Borrower shall pay (i) all reasonable and documented
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out‑of‑pocket expenses incurred
by the Issuing Banks in connection with the issuance, amendment,


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 82

--------------------------------------------------------------------------------







renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, the Issuing Banks, any Swingline Lender or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Banks, and any Swingline Lender and the fees,
charges and disbursements of one primary counsel for the Lenders other than the
Administrative Agent in its capacity as a Lender (absent an actual or perceived
conflict of interest, in which case the Borrowers shall pay the fees, charges,
and disbursements of one separate counsel for each of the Lender groups so
affected) and one local counsel in each appropriate jurisdiction, in connection
with the enforcement or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder (provided that if an actual or
perceived conflict of interest exists, the Borrower shall pay the fees, charges,
and disbursements of one separate counsel for each of the Lender groups so
affected), including in each case all such out‑of‑pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b)    Indemnity. THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE
ISSUING BANKS AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN "INDEMNITEE") AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE REASONABLE AND DOCUMENTED FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THE PRIOR CREDIT AGREEMENT, THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
PERFORMANCE BY THE PARTIES TO THE LOAN DOCUMENTS OF THEIR RESPECTIVE OBLIGATIONS
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS
CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY ANY ISSUING BANK TO HONOR A DEMAND
FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION
WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF
CREDIT), (III) THE FAILURE TO PAY ANY LC DISBURSEMENT DENOMINATED IN A FOREIGN
CURRENCY IN WHICH SUCH LETTER OF CREDIT WAS ISSUED, (IV) ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY CURRENTLY OR
FORMERLY OWNED OR OPERATED BY THE BORROWER OR ANY OF THE SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (V) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER OR NOT SUCH CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING IS BROUGHT BY THE BORROWER OR ITS EQUITY
HOLDERS, AFFILIATES, CREDITORS OR ANY OTHER THIRD PERSON AND WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OF, WILLFUL MISCONDUCT OF, OR BREACH IN BAD FAITH OF THE LOAN
DOCUMENTS BY, SUCH INDEMNITEE AND ANY DISPUTE SOLELY AMONG THE INDEMNITIES AND
NOT ARISING OUT OF ANY ACT OR OMISSION OF ANY LOAN PARTY. THIS SECTION 10.03(B)


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 83

--------------------------------------------------------------------------------





SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT
LOSSES, CLAIMS OR DAMAGES ARISING FROM ANY NON-TAX CLAIM. WITHOUT LIMITING ANY
PROVISION OF ANY LOAN DOCUMENT, IT IS THE EXPRESS INTENTION OF THE PARTIES
HERETO THAT EACH INDEMNITEE SHALL BE INDEMNIFIED FROM AND HELD HARMLESS AGAINST
ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS,
DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING ATTORNEYS' FEES AND EXPENSES)
ARISING OUT OF OR RESULTING FROM THE SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH
INDEMNITEE. THE BORROWER AND EACH OF ITS SUBSIDIARIES WAIVE ANY AND ALL CLAIMS,
OFFSETS, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO
THE EFFECTIVE DATE THAT RELATE TO THE PRIOR CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
(c)    Lender's Agreement to Pay. To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent, any Issuing
Bank or the Swingline Lenders under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, the applicable
Issuing Banks or the Swingline Lenders, as the case may be, such Lender's pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the applicable Issuing Bank or any Swingline Lender in its
capacity as such. For purposes hereof, a Lender's "pro rata share" shall be
determined based upon the sum of (i) its share of Revolving Commitments at such
time (or if the Revolving Commitments have terminated or expired, its share of
the Revolving Commitments most recently in effect, giving effect to any
assignments) and (ii) its Term Loan Amount or its initial term loan amount set
forth in the Assignment and Assumption with respect to which it became a Lender,
giving effect to any assignments.
(d)    Waiver of Damages. To the extent permitted by applicable law, no Loan
Party shall assert, and each Loan Party waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, incidental,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, the Loan Documents or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof; provided that, nothing in
this clause (d) shall relieve the Borrower or any obligation it may have to
indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party. No Indemnitee
referred to in paragraph (b) of this Section shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.
(e)    Payment. All amounts due under this Section shall be payable not later
than 10 Business Days after written demand therefor.
Section 10.04    Successors and Assigns.
(a)    Successors and Assigns. The provisions of this Agreement are binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit, any Affiliate of a Lender who is owed any of the
Obligations and any Indemnitee), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 84

--------------------------------------------------------------------------------







void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit, any Affiliate of a Lender who is owed any of the Obligations
and any Indemnitee), Participants (to the extent provided in paragraph (c) of
this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)    Assignment. (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment, participations in Letters of Credit and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld) of:
(A)    the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of the Term
Loan, any Revolving Commitment to an assignee that is a Lender (other than a
Defaulting Lender) with a Revolving Commitment immediately prior to giving
effect to such assignment or an Affiliate of a Lender or an Approved Fund;
(C)    the Issuing Banks, provided that no consent of the Issuing Banks shall be
required for an assignment of all or any portion of the Term Loan, any Revolving
Commitment to an assignee that is a Lender (other than a Defaulting Lender) with
a Revolving Commitment immediately prior to giving effect to such assignment or
an Affiliate of a Lender or an Approved Fund; and
(D)    each Swingline Lender, provided that no consent of the Swingline Lender
shall be required for an assignment of all or any portion of the Term Loan, any
Revolving Commitment to an assignee that is a Lender (other than a Defaulting
Lender) with a Revolving Commitment immediately prior to giving effect to such
assignment or an Affiliate of a Lender or an Approved Fund.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a
Lender, or an Approved Fund, or an assignment of the entire remaining amount of
the assigning Lender's Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default exists;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender's rights and obligations in
respect of one Class of Commitments or Loans;


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 85

--------------------------------------------------------------------------------







(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500; and
For the purposes of this Section 10.04(b), the term "Approved Fund" means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
Notwithstanding the foregoing, no assignment under this Section 10.04 shall be
made to (x) the Borrower or any of the Borrower's Affiliates or Subsidiaries,
(y) any Defaulting Lender or any of its subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (y), or (z) a natural person.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 10.03, subject to the requirements and
limitations therein). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of (and stated interest on) the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the "Register"). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Banks and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee's completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to this
Agreement or any other Loan Document, the Administrative Agent shall have no


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 86

--------------------------------------------------------------------------------







obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(c)    Participations.
(i)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lenders, sell participations to one or
more banks or other entities (a "Participant") in all or a portion of such
Lender's rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender's
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b)(ii) that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.14, 2.15 and
2.16 (subject to the requirements and limitations therein, including the
requirements under Sections 2.16(f) and (g) (it being understood that the
documentation required under Section 2.16(f) shall be delivered to the
participating Lender and the information and documentation required under
2.16(g) will be delivered to the Borrower and the Administrative Agent)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 2.18 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.14 or 2.16, with respect to any
participation, than its participating Lender would have been entitled to
receive, unless the participation occurred with the prior written consent of the
Borrower. Each Lender that sells a participation agrees, at the Borrower's
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.18(b) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.17(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts of (and stated interest
on) each Participant's interest in the Loans or other obligations under the Loan
Documents (the "Participant Register"); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d)    Pledge. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 87

--------------------------------------------------------------------------------







or assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
Section 10.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Loan Obligations have been
Fully Satisfied. The provisions of Sections 2.14, 2.15, 2.16 and 10.03 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
Section 10.06    Counterparts; Integration; Effectiveness; Amendment and
Restatement; Electronic Execution. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreement with respect to fees payable to the Administrative
Agent embody the final, entire agreement among the parties relating to the
subject matter hereof and supersede any and all previous commitments,
agreements, representations and understandings, whether oral or written,
relating to the subject matter hereof and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto. There are no unwritten oral agreements among the parties
hereto. This Agreement amends and restates in its entirety the Prior Credit
Agreement. The execution of this Agreement and the other Loan Documents executed
in connection herewith does not extinguish the Indebtedness outstanding in
connection with the Prior Credit Agreement nor does it constitute a novation
with respect to such Indebtedness. For all matters arising prior to the
Effective Date (including the accrual and payment of interest and fees, and
matters relating to indemnification and compliance with financial covenants),
the terms of the Prior Credit Agreement and the "Loan Documents" as defined in
the Prior Credit Agreement (as each is unmodified by this Agreement) shall
control and are hereby ratified and confirmed. The Borrower represents and
warrants that as of the Effective Date there are no claims or offsets against or
defenses or counterclaims to its obligations under the Prior Credit Agreement or
any of the other Loan Documents. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words "execution," "signed," "signature," "delivery," and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
Section 10.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 88

--------------------------------------------------------------------------------







remaining provisions hereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 10.08    Right of Setoff. If an Event of Default exists, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement or
the other Loan Documents held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application but the
failure of any Lender to so notify the Borrower shall not impair such Lender's
rights hereunder.
Section 10.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the applicable law pertaining in the State of New York, other
than those conflict of law provisions that would defer to the substantive laws
of another jurisdiction. This governing law election has been made by the
parties in reliance (at least in part) on Section 5–1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.
(b)    Jurisdiction. THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANKS
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.
(c)    Venue. The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 89

--------------------------------------------------------------------------------









(d)    Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.
Section 10.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Section 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 10.12    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Banks or any Lender on a non-confidential basis from a source other than the
Borrower. For the purposes of this Section, "Information" means all information
received from any Loan Party relating to any Loan Party, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the applicable
Loan Party; provided that, in the case of information received from a Loan Party
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers, including league table
providers, to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 90

--------------------------------------------------------------------------------





EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES,
THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
Section 10.13    Maximum Interest Rate.
(a)    Limitation to Maximum Rate; Recapture. No interest rate specified in any
Loan Document shall at any time exceed the Maximum Rate. If at any time the
interest rate (the "Contract Rate") for any obligation under the Loan Documents
shall exceed the Maximum Rate, thereby causing the interest accruing on such
obligation to be limited to the Maximum Rate, then any subsequent reduction in
the Contract Rate for such obligation shall not reduce the rate of interest on
such obligation below the Maximum Rate until the aggregate amount of interest
accrued on such obligation equals the aggregate amount of interest which would
have accrued on such obligation if the Contract Rate for such obligation had at
all times been in effect. As used herein, the term "Maximum Rate" means, at any
time with respect to any Lender, the maximum rate of nonusurious interest under
applicable law that such Lender may charge Borrower. The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges contracted for, charged, or received in connection with the Loan
Documents that constitute interest under applicable law. Each change in any
interest rate provided for herein based upon the Maximum Rate resulting from a
change in the Maximum Rate shall take effect without notice to Borrower at the
time of such change in the Maximum Rate. For purposes of determining the Maximum
Rate under Texas law, the applicable rate ceiling shall be the indicted rate
ceiling described in, and computed in accordance with Section 303.003 of the
Texas Finance Code.
(b)    Cure Provisions. No provision of any Loan Document shall require the
payment or the collection of interest in excess of the maximum amount permitted
by applicable law. If any excess of interest in such respect is hereby provided
for, or shall be adjudicated to be so provided, in any Loan Document or
otherwise in connection with this loan transaction, the provisions of this
Section shall govern and prevail and neither Borrower nor the sureties,
guarantors, successors, or assigns of Borrower shall be obligated to pay the
excess amount of such interest or any other excess sum paid for the use,
forbearance, or detention of sums loaned pursuant hereto. In the event any
Lender ever receives, collects, or applies as interest any such sum, such amount
which would be in excess of the maximum amount permitted by applicable law shall
be applied as a payment and reduction of the principal of the obligations
outstanding hereunder, and, if the principal of the obligations outstanding
hereunder has been paid in full, any remaining excess shall forthwith be paid to
the Borrower. In determining whether or not the interest


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 91

--------------------------------------------------------------------------------







paid or payable exceeds the Maximum Rate, Borrower and each Lender shall, to the
extent permitted by applicable law, (a) characterize any non‑principal payment
as an expense, fee, or premium rather than as interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
entire contemplated term of the obligations outstanding hereunder so that
interest for the entire term does not exceed the Maximum Rate.
Section 10.14    No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Administrative Agent or any
Lender shall have the right to act exclusively in the interest of the
Administrative Agent and the Lenders and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to Borrower, any other Loan Party, any of their respective Equity
Interest holders or any other Person.
Section 10.15    No Fiduciary Relationship. The relationship between the
Borrower and the Loan Parties on the one hand and the Administrative Agent and
each Lender on the other is solely that of debtor and creditor, and neither the
Administrative Agent nor any Lender has any fiduciary or other special
relationship with the Borrower or any Loan Parties, and no term or condition of
any of the Loan Documents shall be construed so as to deem the relationship
between the Borrower and the other Loan Parties on the one hand and the
Administrative Agent and each Lender on the other to be other than that of
debtor and creditor.
Section 10.16    Equitable Relief. The Borrower recognizes that in the event the
Borrower or any other Loan Party fails to pay, perform, observe, or discharge
any or all of the obligations under the Loan Documents, any remedy at law may
prove to be inadequate relief to the Administrative Agent and the Lenders. The
Borrower therefore agrees that the Administrative Agent and the Lenders, if the
Administrative Agent or the Required Lenders so request, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.
Section 10.17    Construction. The Borrower, each other Loan Party (by its
execution of the Loan Documents to which it is a party), the Administrative
Agent and each Lender acknowledges that each of them has had the benefit of
legal counsel of its own choice and has been afforded an opportunity to review
the Loan Documents with its legal counsel and that the Loan Documents shall be
construed as if jointly drafted by the parties thereto.
Section 10.18    Independence of Covenants. All covenants under the Loan
Documents shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or be otherwise within the limitations of, another
covenant shall not avoid the occurrence of a Default if such action is taken or
such condition exists.
Section 10.19    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Act") notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Loan Party, which information includes the name and address
of the Loan Party and other information that will allow such Lender to identify
the Loan Party in accordance with the Act.
Section 10.20    Judgment Currency. This is a loan transaction in which the
specification of a foreign currency or Dollars is of the essence, and the
stipulated currency shall in each instance be the currency of account and
payment in all instances. A payment obligation in one currency hereunder (the
"Original Currency") shall not be discharged by an amount paid in another
currency (the "Other






SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 92

--------------------------------------------------------------------------------







Currency"), whether pursuant to any judgment expressed in or converted into any
Other Currency or in another place except to the extent that such tender or
recovery results in the effective receipt by a party hereto of the full amount
of the Original Currency payable to such party. If for the purpose of obtaining
judgment in any court it is necessary to convert a sum due hereunder in the
Original Currency into the Other Currency, the rate of exchange that shall apply
shall be the applicable Spot Rate. The obligation of the Borrower and the
Subsidiaries in respect of any such sum due from it to the Administrative Agent,
any Issuing Bank or any Lender under any Loan Document (in this Section 10.20
called an "Entitled Person") shall, notwithstanding the rate of exchange
actually applied in rendering such judgment, be discharged only to the extent
that on the Business Day following receipt by such Entitled Person of any sum
adjudged to be due hereunder in the Other Currency such Entitled Person may in
accordance with normal banking procedures purchase the Original Currency with
the amount of the judgment currency so adjudged to be due; and the Borrower, as
a separate obligation and notwithstanding any such judgment, agrees to indemnify
such Entitled Person against, and to pay such Entitled Person on demand, in the
Original Currency, the amount (if any) by which the sum originally due to such
Entitled Person in the Original Currency hereunder exceeds the amount of the
Other Currency so purchased.
Section 10.21    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Remainder of Page Intentionally Left Blank.]




SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Page 93

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
LENNOX INTERNATIONAL INC., as the Borrower


By:                            
    Richard A. Pelini, Vice President and Treasurer


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Signature Page

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.
individually as a Lender and as the Administrative Agent


By:                            
    Gregory T. Martin, Executive Director


SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Signature Page

--------------------------------------------------------------------------------





[LENDER],
as a Lender


By:                            
    Name:                        
    Title:                        








SIXTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT, Signature Page